Exhibit 10.1

MASTER CONVEYANCE OF OVERRIDING ROYALTY INTEREST

BY AND BETWEEN

MCMORAN OIL & GAS LLC, AS GRANTOR

AND

GULF COAST ULTRA DEEP ROYALTY TRUST, AS GRANTEE

DATED

JUNE 3, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE     ARTICLE I      CERTAIN DEFINITIONS AND REFERENCES   

1.1

 

Certain Defined Terms

     1   

1.2

 

References and Titles

     10      ARTICLE II      LIMITED TERM OVERRIDING ROYALTY CONVEYANCE   

2.1

 

Grant of Overriding Royalty Interest; Termination

     10   

2.2

 

Overriding Royalty Percentage

     13   

2.3

 

Filing Fees

     14   

2.4

 

Measurement

     14   

2.5

 

Counterparts and Recording

     15   

2.6

 

Compliance Reports

     15      ARTICLE III      CERTAIN MATTERS RELATED TO THE SUBJECT INTERESTS
  

3.1

 

Abandonments

     15   

3.2

 

Contracts with Affiliates

     16   

3.3

 

Right to Use Wellbores

     16   

3.4

 

Amendment of Drilling or Spacing Units/Unitization

     16   

3.5

 

Operations

     16   

3.6

 

Leases

     17   

3.7

 

Mortgages and Security Interests

     18      ARTICLE IV      PAYMENTS   

4.1

 

Payments

     18   

4.2

 

Burden-Free Royalty

     19   

4.3

 

Tax Withholding

     19      ARTICLE V      ASSIGNMENT   

5.1

 

Assignment by Grantee

     19   

5.2

 

Assignment by Grantor

     20   

5.3

 

Covenant Running with the Land

     20   

5.4

 

Special Trust Assignment

     20   

5.5

 

Preferential Right to Purchase in Favor of Grantor

     21   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONT.)

 

         PAGE     ARTICLE VI      ACCESS TO BOOKS AND RECORDS; CONFIDENTIALITY
  

6.1

 

Books and Records

     22   

6.2

 

Confidentiality

     23      ARTICLE VII      DISCLAIMERS   

7.1

 

DISCLAIMERS

     24      ARTICLE VIII      TERMINATION   

8.1

 

Termination of Overriding Royalty Interest

     24   

8.2

 

Termination of Leases

     24      ARTICLE IX      REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION,
REMEDIES   

9.1

 

Representations, Warranties and Covenants of Grantor

     24   

9.2

 

Indemnity

     26      ARTICLE X      MISCELLANEOUS   

10.1

 

Governing Law

     27   

10.2

 

No Personal Liability by Grantee

     28   

10.3

 

Nature of Overriding Royalty Interest; Intentions of the Parties

     28   

10.4

 

Notices

     28   

10.5

 

Amendments

     29   

10.6

 

Counterparts

     30   

10.7

 

Binding Effect

     30   

10.8

 

Partition

     30   

10.9

 

Partial Invalidity

     30   

10.10

 

Effective Date

     30   

10.11

 

Recording

     30   

10.12

 

No Third Party Beneficiaries

     31   

10.13

 

Limitation of Liability

     31   

Exhibit A – Prospect Areas/Scheduled Working Interest

Exhibit B – First RC Leases

Exhibit C – Form of Recordable Conveyance

Exhibit D – Recordable Memorandum

 

ii



--------------------------------------------------------------------------------

MASTER CONVEYANCE OF OVERRIDING ROYALTY INTEREST

THIS MASTER CONVEYANCE OF OVERRIDING ROYALTY INTEREST (this “Master Conveyance”
or this “Agreement”) dated as of June 3, 2013 is made by and between McMoRan
Oil & Gas LLC, a limited liability company organized under the laws of the state
of Delaware and a wholly owned subsidiary of McMoRan Exploration Co., as
Grantor, and Gulf Coast Ultra Deep Royalty Trust, a statutory trust formed under
the laws of the state of Delaware, as Grantee.

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings given such terms in Article I below; and

WHEREAS, Grantor is the owner of certain oil, gas and/or mineral properties; and

WHEREAS, Grantor desires to convey to Grantee the Overriding Royalty Interest;

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Grantor and Grantee agree as follows:

ARTICLE I

CERTAIN DEFINITIONS AND REFERENCES

1.1 Certain Defined Terms. When used in this Master Conveyance, the following
terms shall have the respective meanings assigned to them in this Section 1.1:

“Add-On Leases” shall mean (a) each Lease (or interest in a Lease) that (i) is
not an Existing Subject Interest and (ii) in which an interest (or additional
interest) is acquired by Grantor or any of its Affiliates during the Grant
Period and (b) following the Grant Period, any Lease taken upon or in
anticipation of expiration or termination of any Lease (if executed and
delivered during the term of or within one year after expiration of the
predecessor Lease), insofar only as any such replacement lease covers the
Subject Formations under the same lands described in the original Lease.

“Affiliate” shall mean, with respect to any Person, (a) any other Person
directly or indirectly owning, controlling or holding with power to vote more
than 50% of the outstanding voting securities of such Person, (b) any other
Person more than 50% of whose outstanding voting securities are directly or
indirectly owned, controlled or held with power to vote by such Person, and
(c) any other Person directly or indirectly controlling, controlled by or under
common control with such Person; provided that in no case shall any Unitholder
(as defined in the Trust Agreement) be deemed an Affiliate of the Trust.

“Agreed Rate” shall mean, for and during each calendar month, the prime rate
published under “Money Rates” in the Wall Street Journal on the first day of
such calendar month for which such a prime rate is so published, or if the Wall
Street Journal shall cease publication or cease publishing the “prime rate” on a
regular basis, such other regularly published average prime rate applicable to
commercial banks as is acceptable to the Trustee in its reasonable discretion.



--------------------------------------------------------------------------------

“BOEM” shall mean the United States Bureau of Ocean Energy Management.

“Claims” shall have the meaning given such term in Section 9.2(b).

“Code” shall have the meaning given such term in Section 10.3.

“Depositor” shall mean Freeport-McMoRan Copper & Gold Inc.

“ED Unrecorded Leases” shall mean all Leases in which Grantor or any Affiliate
of Grantor holds any interest (directly or through any agent or nominee) as of
the Effective Date, other than the First RC Leases.

“Effective Date” shall have the meaning given such term in Section 10.10.

“Effective Time” shall have the meaning given such term in Section 2.1(f).

“End Date” shall mean June 3, 2033.

“Excepted Permitted Lien” shall mean (i) any Permitted Lien created or caused by
Grantee or (ii) other than any Permitted Lien created by, through or under
Grantor or its Affiliates, any Permitted Lien which creates a defect in the
title of Grantor or any of its Affiliates in, to or under any Subject Interest
that reduces the Working Interests of Grantor or its Affiliates with respect to
any Subject Interests, other than any such defect or reduction in Working
Interest occurring after the Effective Date arising as a result of any
non-payment by Grantor or its Affiliates of any financial obligation which
Grantor or its Affiliates has assumed or otherwise is obligated to pay (whether
under an operating agreement existing at the time Grantor or its Affiliate
acquired an interest in the Subject Interest, by contract or otherwise).

“Existing Subject Interests” shall mean all right, title and interest of Grantor
and its Affiliates in, to or under any Lease as of the Effective Date (whether
held directly or through an agent or nominee), including all First RC Leases and
ED Unrecorded Leases, insofar, and only insofar as such right, title or interest
covers Hydrocarbons produced or that may be produced from the Subject
Formation(s) from and after the Effective Date; provided, however, that such
interest shall not include any right, title or interest of Grantor or its
Affiliates in and to any personal property, fixtures, structures or equipment.

“First RC Leases” shall mean the Leases set forth on Exhibit B.

“Gas” shall mean natural gas, coalbed methane and other gaseous hydrocarbons.

“Governmental Authority” shall mean the country, the state, county or parish,
city and political subdivisions in which any Person or such Person’s property is
located or which exercises valid jurisdiction over any such Person or such
Person’s property, and any court, agency, department, commission, board, bureau
or instrumentality of any of them which exercises valid jurisdiction over any
such Person or such Person’s property.

 

2



--------------------------------------------------------------------------------

“Grant Period” shall mean a period of time from the Effective Date through the
earlier of (i) December 5, 2017, or (ii) the Termination Date.

“Grantee” shall mean the Trust, as the Person named in the preamble to this
Master Conveyance as grantee, and its successors and assigns and any
wholly-owned subsidiary of the Grantee designated as a Grantee in writing to
Grantor by the Grantee for purposes of this Master Conveyance.

“Grantor” shall mean the Person named in the preamble of this Master Conveyance
as grantor, and its successors and assigns.

“Gross Proceeds” shall mean an amount equal to the Market Value of all sales of
Production plus proceeds received on account of any Production lost, (a) after
deduction or withholding of Specified Taxes allocable to such Production or such
sale thereof, and (b) minus any Specified Post-Production Costs allocable to
such Production.

“Hydrocarbons” shall mean Oil and Gas.

“Laws” shall mean all local, state, federal, foreign and international laws,
rules, regulations, treaties, guidelines, permits, orders, judicial and
administrative decisions and other legally enforceable requirements.

“Lease” shall mean any Oil, Gas and/or other mineral lease covering or otherwise
related to all or any portion of (a) a Prospect Area, (b) any area with which
all or any portion of a Prospect Area is aggregated by unitization, pooling or
similar aggregation principles, (c) all other rights in, to or under any other
instrument or fee tract related to, and all other rights to drill for, develop
and produce Hydrocarbons from, a Prospect Area and any area with which all or
any portion of a Prospect Area is aggregated by unitization, pooling or similar
aggregation principles, and (d) following the Grant Period, any replacement
lease taken upon or in anticipation of expiration or termination of any such
Lease (if executed and delivered during the term of or within one year after
expiration of the predecessor Lease), insofar only as any such replacement lease
covers the Subject Formations under the same lands described in the original
Lease.

“Lease Burdens” shall mean royalties, overriding royalties (other than the
Overriding Royalty Interests), net profits interests, production payments and
other burdens on Production.

“Lien” shall mean, with respect to any property or assets, any right or interest
therein of a party to secure liabilities owed to it or any other arrangement
with such party that provides for the payment of such liabilities out of such
property or assets or that allows such party to have such liabilities satisfied
out of such property or assets prior to the general creditors of any owner
thereof, including any lien, mortgage, security interest, pledge, deposit,
rights of a vendor under any title retention or conditional sale agreement or
lease substantially equivalent thereto, tax lien, mechanic’s or materialman’s
lien, or any other charge or encumbrance for security purposes, whether arising
by Law or agreement or otherwise. “Lien” also means (a) any production payment
or other similar burden on the Hydrocarbons attributable to the Subject
Interests, and (b) any filed financing statement or other filing, notice,
arrangement or action that would serve to perfect a Lien described in the
preceding sentence, regardless of whether such financing statement or other
filing is filed, such notice is given, or such arrangement or action is
undertaken before or after such Lien exists.

 

3



--------------------------------------------------------------------------------

“Market Value” shall mean, with respect to any Production and without
duplication, the sum of (a) the proceeds received by Grantor (or any Affiliate
or agent of Grantor that markets the Production on behalf of Grantor or its
Affiliates, Grantee or any owner of a Lease Burden) from the first sale of such
Production to a Non-Affiliate, regardless of the location of such sale (whether
on the applicable land subject to the Leases or at any point downstream) and
(b) all proceeds from the sale of Hydrocarbons attributable to Lease Burdens (to
the extent a Lease Burden burdens the Subject Interests), if not marketed by
Grantor or any Affiliate or agent of Grantor and whether received by Grantor,
its Affiliates, or not, based on pricing received by Grantor.

“Memorandum” shall have the meaning given such term in Section 10.11(b).

“Net Acres” shall mean, with respect to any Lease under which the Subject
Interests exist, a number of net acres calculated as (i) the total number of
gross acres covered by the Subject Interests existing under such Lease,
multiplied by (ii) the lessor’s ownership percentage in the mineral estate with
respect to the Subject Formations covered by such Subject Interests multiplied
by (iii) the Grantor’s and its Affiliates’ Working Interest with respect to such
Subject Interests.

“NC-Acquired WI” shall have the meaning given such term in Section 3.5(b).

“Non-Affiliate” shall mean with respect to Grantor, any Person who is not an
Affiliate of Grantor.

“Non-Consent Hydrocarbons” shall mean those Hydrocarbons produced from a Subject
Interest during the applicable period of recoupment or reimbursement pursuant to
a Non-Consent Provision covering that Subject Interest, which Hydrocarbons have
been relinquished to the consenting party or participating party, other than
Grantor or its Affiliates, under the terms of such Non-Consent Provision as the
result of an election by Grantor or its Affiliates not to participate in a
particular operation, and at such time as Grantor’s or its Affiliates’ back-in
interest is applicable (such that Grantor’s or its Affiliates’ interest is
entitled to a share of such Hydrocarbons) such Hydrocarbons no longer shall
constitute Non-Consent Hydrocarbons.

“Non-Consent Provision” shall mean a contractual provision contained in an
applicable operating agreement, unit operating agreement, contract for
development, or other similar instrument that is a Permitted Lien under clause
(e) of the definition of Permitted Lien, which provision covers non-consent
operations and provides for relinquishment of Hydrocarbon production by
non-consenting or non-participating parties during a period of recoupment or
reimbursement of costs and expenses of the consenting or participating parties.

“Oil” shall mean crude oil, condensate and other liquid or liquefiable
hydrocarbons.

“ORRI Purchase Notice” shall have the meaning given such term in Section 5.5(g).

“ORRI Purchase Option” shall have the meaning given such term in Section 5.5(g).

 

4



--------------------------------------------------------------------------------

“ORRI Purchase Option Closing” shall have the meaning given such term in
Section 5.5(g).

“ORRI Purchase Price” shall be an amount in cash equal to (i) $10.00
(appropriately adjusted for subdivisions, splits or combinations as provided in
the Trust Agreement) multiplied by (ii) the aggregate number of outstanding
Units (as such term is defined in the Trust Agreement), other than (A) the Units
held of record by Depositor or any Subsidiary of Depositor and (B) Company
Convertible Units (as such term is defined in the Trust Agreement), as of the
date of the closing of the ORRI Transfer by the Trust.

“ORRI Transfer” shall mean any transfer of the Overriding Royalty Interests by
the Trust other than a transfer pursuant to Section 5.4.

“Outer Continental Shelf Lands Act” shall mean the Outer Continental Shelf Lands
Act of 1953, 43 U.S.C. §§ 1331-1356, as amended.

“Overriding Royalty Interest” shall mean an overriding royalty interest as
created by each of the Recordable Conveyances delivered to Grantee pursuant to
this Master Conveyance.

“Overriding Royalty Payment Percentage” shall have the meaning given such term
in Section 2.2(b).

“Overriding Royalty Percentage” shall have the meaning given such term in
Section 2.2(a).

“Permitted Liens” shall mean, with respect to the Overriding Royalty Interest
and the grant of the Overriding Royalty Interest pursuant hereto (in the case of
(a), (d), (e)(1), (f), (g), (h), (i), (j) and (k) and (l)) and, with respect to
the real property interest on which the Overriding Royalty Interest is granted
only and not with respect to the Overriding Royalty Interest (in the case of
(b), (c) and (e)(2)):

(a) statutory Liens for taxes, assessments or other governmental charges or
levies that are not yet delinquent or that are being contested in good faith by
appropriate action;

(b) statutory Liens for operators’, carriers’, warehousemen’s, repairmen’s,
mechanics’, materialmen’s, or other like Liens, in each case only to the extent
arising by operation of law in the ordinary course of business, that do not
secure obligations that are delinquent and that do not in any case secure
indebtedness for borrowed money or similar obligations;

(c) Liens and other encumbrances existing on the later of (i) the Effective Date
and (ii) the date Grantor acquires its interest in the applicable Subject
Interest so long as such Liens and other encumbrances neither (x) secure
indebtedness for borrowed money or similar obligations or any obligations of any
kind, in each case, of Grantor or its Affiliates that are delinquent, nor
(y) prevent Grantee from receiving the Overriding Royalty Interests in
accordance with this Agreement and the applicable Recordable Conveyance, or the
proceeds thereof;

 

5



--------------------------------------------------------------------------------

(d) royalties, overriding royalties and other similar burdens or encumbrances to
the extent they exist as to any Subject Interest as of the date of the
Recordable Conveyance of such Subject Interest to the extent such do not prevent
Grantee from receiving the Overriding Royalty Interest in accordance with the
applicable Recordable Conveyance, or the proceeds thereof;

(e) Liens under operating agreements, unit agreements, unitization and pooling
designations and declarations, farmout and farmin agreements, exploration
agreements, area of mutual interest agreements, gathering and transportation
agreements, processing agreements, and Hydrocarbon purchase contracts, and other
contracts (excluding contracts for borrowed money, hedging contracts and other
contracts with financial institutions) that (1) have been entered into in the
ordinary course of the oil and gas business prior to the time the applicable
Recordable Conveyance is first filed of record in the appropriate records of the
BOEM or the applicable parish, provided that (i) any such Liens in favor of
Grantor or any Affiliate of Grantor are Permitted Liens only to the extent that
the Overriding Royalty Interest is expressly excluded therefrom and not subject
thereto and (ii) any such Liens that secure obligations that are delinquent as
of the date of the Recordable Conveyance conveying the applicable Overriding
Royalty Interest are not Permitted Liens or (2) are entered into in the ordinary
course of the oil and gas business after the time the applicable Recordable
Conveyance is first filed of record in the appropriate records of the BOEM or
the applicable parish, provided that (i) any such Liens are Permitted Liens only
to the extent that the Overriding Royalty Interest is excluded therefrom and not
subject thereto and (ii) any such Liens that secure obligations that are
delinquent at the time of the grant of the Overriding Royalty Interest are not
Permitted Liens;

(f) easements, surface leases and surface rights, plat restrictions, zoning
Laws, restrictive covenants and conditions, and building and other land use Laws
and similar encumbrances, none of which materially interferes with the
development and operation of the property subject thereto for the production of
Hydrocarbons or for the use for which the same are held;

(g) rights vested in or reserved to any Governmental Authority to regulate the
Subject Interests, to terminate any right, power, franchise, license or permit
afforded by such Governmental Authority, or to purchase, condemn, expropriate or
designate a buyer of any of the Subject Interests;

(h) all rights to consent by, required notices to, filings with or other actions
by Governmental Authorities in connection with the sale, disposition, transfer
or conveyance of federal, state, or other governmental oil and gas leases or
interests therein or related thereto, which cannot be unreasonably withheld or
where the same are customarily obtained subsequent to the assignment,
disposition or transfer of such oil and gas leases or interests therein, or such
operations;

(i) required non-governmental third party consents to assignments which have
been obtained or waived by the appropriate parties or which need not be obtained
prior to an assignment or with respect to which consent cannot be unreasonably
withheld

 

6



--------------------------------------------------------------------------------

and preferential rights to purchase which have been waived by the appropriate
parties or for which the time period for asserting such rights has expired
without the exercise of such rights;

(j) this Agreement;

(k) any Recordable Conveyance; and

(l) Liens created or caused by Grantee.

The references in this definition to Liens and other encumbrances apply only to
the extent the same are valid and subsisting, and affect the Subject Interests,
and shall not be deemed to recognize or create any rights in third parties.

“Person” shall mean an individual, partnership (whether general or limited),
corporation (including a business trust), limited liability company, joint stock
company, trust, unincorporated association, bank, joint venture, firm or other
entity.

“Production” shall mean all Hydrocarbons produced (or allocated or attributed
to), saved and sold from the Subject Interests (on a take basis) (for the
avoidance of doubt, including, without duplication, Hydrocarbons attributed to
the Overriding Royalty Interest or any Lease Burden (to the extent a Lease
Burden burdens the Subject Interests)) from and after the Effective Time, but
excluding any (i) Hydrocarbons lost, flared or used for operating, development
or production purposes in the ordinary course of business within the area
covered by such Subject Interests or (ii) Non-Consent Hydrocarbons.

“Production Costs” shall have the meaning given such term in Section 4.2.

“Production Statement” shall have the meaning given such term in Section 4.1(a).

“Prospect Area” shall mean each area under the heading “Prospect Area” on
Exhibit A.

“Prospect Area ORRI Average” means, as to each Prospect Area, Overriding Royalty
Interests covering the number of net acres equal to (i) the total number of
gross acres covered by the Leases within a Prospect Area under which the Subject
Interests exist, to the extent covering the Subject Formations, multiplied by
(ii) the lessor’s ownership percentage in the mineral estate with respect to the
Subject Formations covered by such Subject Interests multiplied by (iii) the
Scheduled Working Interest with respect to such Prospect Area.

“Prospect Area ORRI Deficiency” shall be deemed to exist with respect to a
Prospect Area when the Overriding Royalty Interests granted with respect to
Subject Interests within such Prospect Area cover a number of Net Acres less
than the Prospect Area ORRI Average for such Prospect Area. For example, if the
Scheduled Working Interest for a Prospect Area is 70% and the gross acres
covered by the Leases within a Prospect Area under which the Subject Interests
exists, to the extent covering the Subject Formations, are 20,000 and the
lessor’s ownership percentage in the mineral estate with respect to the Subject
Formations covered by such Subject Interests is 100%, the Prospect Area ORRI
Average at that time is 14,000 (20,000 x 100% x 70%). If the Overriding Royalty
Interest has been granted under one Subject Interest under a

 

7



--------------------------------------------------------------------------------

Lease of 10,000 acres within such Prospect Area in which Grantor’s and its
Affiliates’ Working Interest is 50% and another Subject Interest under a Lease
of 10,000 acres (within the same Prospect Area) in which Grantor’s and its
Affiliates’ Working Interest is 60% and, in each case, the ownership percentage
in the mineral estate with respect to the Subject Formations covered by such
Subject Interests is 100%, then the Overriding Royalty Interest will be granted
with respect to 11,000 net acres ((10,000 x 100% x 50%) + (10,000 x 100% x
60%)), which is below the Prospect Area ORRI Average and therefore a Prospect
Area ORRI Deficiency of 3,000 acres will be deemed to exist. If the Overriding
Royalty Interest has been granted under one Subject Interest under a Lease of
20,000 acres within such Prospect Area in which Grantor’s and its Affiliates’
Working Interest is 80% and the lessor’s ownership percentage in the mineral
estate with respect to the Subject Formations covered by such Subject Interests
is 20%, and another Subject Interest under a Lease covering the same 20,000
acres in which Grantor’s and its Affiliates’ Working Interest is 80% and the
lessor’s ownership percentage in the mineral estate with respect to the Subject
Formations covered by such Subject Interests is 50%, then the Overriding Royalty
Interest will be granted with respect to 11,200 net acres ((20,000 x 20% x 80%)
+ (20,000 x 50% x 80%)), which is below the Prospect Area ORRI Average and
therefore a Prospect Area ORRI Deficiency of 2,800 acres will be deemed to
exist.

“Quarterly Date” shall mean each January 1, April 1, July 1 and October 1 of
each calendar year.

“Recordable Conveyance” shall mean a Conveyance of Overriding Royalty Interest,
in the form of Exhibit C, between Grantor and Grantee, which assignment is
delivered by Grantor to Grantee pursuant to Section 2.1 for filing in the files
of the BOEM and/or in those parishes adjacent to or where the Subject Interests
are located.

“Required Consent” shall have the meaning given such term in Section 9.1(d).

“Royalty” shall have the meaning given such term in Section 2.1(e).

“Royalty Company Indemnitees” shall have the meaning given such term in
Section 9.2(a).

“SEC” shall mean the United States Securities and Exchange Commission.

“Scheduled Working Interest” shall mean, with respect to any Prospect Area
listed on Exhibit A, the Working Interest set forth on Exhibit A under the
heading “Scheduled Working Interest” that corresponds with such Prospect Area.

“SI Costs” shall have the meaning given such term in Section 4.2.

“Specified Post-Production Costs” shall mean any costs incurred for activities
downstream of the wellhead for gathering, transporting, compressing, treating,
handling, separating, dehydrating or processing the Production prior to sale,
provided that (a) such costs are allocated on the same basis as and
proportionately with Grantor’s and Grantee’s interests in the Production and the
proceeds thereof, and (b) either (i) such costs are charged to Grantor by
Non-Affiliates of Grantor or (ii) such costs are charged by Grantor or its
Affiliates at current market rates as then available from Non-Affiliates on the
same basis as provided in Section 3.2 herein.

 

8



--------------------------------------------------------------------------------

“Specified Taxes” shall mean (a) production, severance, sales, excise and other
similar taxes assessed upon, otherwise owing with respect to or measured by the
amount or value of Hydrocarbons produced or the proceeds from the sale thereof
excluding income taxes, and (b) property or ad valorem taxes to the extent
assessed on the interests subject to the Overriding Royalty Interest (whether
assessed separately or as part of the value of such interests).

“Subject Formation” shall mean the geologic formation (or formations) covered by
or subject to any Lease the base of which is below 18,000 feet true vertical
depth subsea (measured from sea level, whether onshore or offshore), but shall
not include (i) perforated intervals shallower than 18,000 feet true vertical
depth subsea (measured from sea level, whether onshore or offshore), or (ii) as
respects OCS 0310, depths shallower than the salt or salt weld as seen in the
South Marsh Island Block 217 No. 234 Well (which are deeper than 18,000 feet
true vertical depth subsea measured from sea level).

“Subject Interests” shall mean the Existing Subject Interests and all right,
title and interest of Grantor and its Affiliates (whether held directly or
through an agent or nominee) in, to and under all Add-On Leases insofar, and
only insofar, as such right, title and interest of Grantor and its Affiliates
in, to and under the Add-On Leases cover Hydrocarbons produced or that may be
produced from the Subject Formation(s) from and after the Effective Date and
prior to the Termination Date.

“Termination Date” shall mean the earlier of (i) the End Date or (ii) such
earlier date on which the Trust is dissolved pursuant to the terms of the Trust
Agreement; provided the Termination Date for any Overriding Royalty Interest
transferred pursuant to Section 5.1 shall be the earlier of (A) the End Date and
(B) the ORRI Purchase Option Closing; and provided further that the Termination
Date for any Overriding Royalty Interest transferred pursuant to Section 5.4
shall be the End Date.

“Termination Time” shall mean 7:00 a.m. Central Time on the Termination Date.

“Trust” shall mean the Gulf Coast Ultra Deep Royalty Trust, a Delaware statutory
trust.

“Trust Agreement” shall mean that certain Amended and Restated Trust Agreement
of the Trust dated as of June 3, 2013, by and among Freeport-McMoRan Copper &
Gold Inc., as depositor, Grantor, as grantor, and Trustee, as trustee, as it may
be amended from time to time.

“Trustee” shall mean The Bank of New York Mellon Trust Company, N.A., a national
banking association, in its capacity as trustee of the Trust, and any successor
trustee of the Trust under the Trust Agreement.

“Variable Interest” shall have the meaning given such term in Section 2.2(a).

“Well” shall mean any well completed in any Subject Formation. A Well shall not
be considered a Well with respect to any completion not in a Subject Formation.

 

9



--------------------------------------------------------------------------------

“Working Interest” shall mean the interest owned in Oil wells, Gas wells,
leaseholds or mineral rights (mineral estates) that determines the percentage
share of costs borne by the owner of such interest, including working interests,
operating rights interests or other cost-bearing interests, and mineral fee or
ownership interests.

1.2 References and Titles. All references in this Master Conveyance to articles,
sections, subsections and other subdivisions refer to corresponding articles,
sections, subsections and other subdivisions of this Master Conveyance unless
expressly provided otherwise. Titles appearing at the beginning of any of such
subdivisions are for convenience only and shall not constitute part of such
subdivisions and shall be disregarded in construing the language contained in
such subdivisions. All references in this Master Conveyance to schedules or
exhibits refer to schedules or exhibits to this Master Conveyance unless
expressly provided otherwise, and all such schedules and or exhibits are hereby
incorporated herein by reference and made a part hereof for all purposes. The
words “this Agreement”, “this Master Conveyance”, “this instrument”, “herein”,
“hereof”, “hereby”, “hereunder” and words of similar import refer to this Master
Conveyance as a whole and not to any particular subdivision unless expressly so
limited. The words “include” and “including” shall mean “including without
limitation”.

ARTICLE II

LIMITED TERM OVERRIDING ROYALTY CONVEYANCE

2.1 Grant of Overriding Royalty Interest; Termination.

(a) Promptly after the Effective Date, Grantor will cause a Recordable
Conveyance to be executed by Grantor or its Affiliate, as applicable, delivered
to Grantee and filed of record in the appropriate records of the BOEM and in the
parishes adjacent to or where the properties subject to each First RC Lease are
located, conveying to Grantee an Overriding Royalty Interest in each First RC
Lease equal to the Overriding Royalty Percentage.

(b) On or before the first Quarterly Date occurring after the first recording
(with the BOEM or the applicable parish) in the name of Grantor or any Affiliate
of Grantor of an interest in any ED Unrecorded Lease, but in any event prior to
first production of Hydrocarbons from a Well covered by any such Lease if
production occurs prior to such Quarterly Date, Grantor will cause a Recordable
Conveyance to be executed by Grantor or its Affiliate, as applicable, delivered
to Grantee and filed of record in all appropriate records of the BOEM and in the
parishes adjacent to or where the properties subject to such ED Unrecorded Lease
or Leases are located conveying to Grantee an Overriding Royalty Interest in the
applicable ED Unrecorded Leases equal to the Overriding Royalty Percentage.

(c) If Grantor or its Affiliates (directly or through any agent or nominee)
enter into or otherwise acquire an interest in any Add-On Lease, on or before
the first Quarterly Date occurring after the first recording (with the BOEM or
the applicable parish) in the name of Grantor or any Affiliate of Grantor of an
interest in such Add-On Lease, and in any event prior to first production of
Hydrocarbons from a Well on lands covered by such Add-On Lease if production
occurs prior to such Quarterly Date, Grantor will cause a Recordable Conveyance
to be executed by Grantor or its Affiliate, as applicable, delivered to Grantee
and filed of record in

 

10



--------------------------------------------------------------------------------

all appropriate records of the BOEM and in the parishes adjacent to or where the
properties subject to such Add-On Lease or Leases are located conveying to
Grantee an Overriding Royalty Interest in the applicable Add-On Leases equal to
the Overriding Royalty Percentage.

(d) From and after the first production of Hydrocarbons from any Well, or upon
any conveyance by Grantor or its Affiliates of any Working Interest in any
Subject Interest (as permitted by Section 2.1(h)) or upon the application of the
last sentence or clause (ii) of the first sentence of Section 2.2(d) or the
application of the second sentence of Section 3.5(b) to any NC-Acquired WI,
Grantor will from time to time, at the request of Grantee, cause a Recordable
Conveyance to be executed by Grantor or its Affiliate, as applicable, delivered
to Grantee and filed of record in the appropriate records of the BOEM and the
applicable parishes clarifying the Overriding Royalty Percentage or Overriding
Royalty Payment Percentage with respect to each Subject Interest to which first
production is attributable or which is affected by such conveyance or the
application of the second sentence of Section 3.5(b) to any NC-Acquired WI.
Grantee shall have the right to request such additional Recordable Conveyances
if Grantee deems it reasonably necessary to clarify Grantee’s Overriding Royalty
Percentage or Overriding Royalty Payment Percentage in any Well or Subject
Interest, whether any change thereto shall have occurred as a result of any
conveyance of any Working Interest of Grantor or any Affiliate of Grantor in any
Subject Interest or Well (as permitted by Section 2.1(h)) or otherwise or the
application of the second sentence of Section 3.5(b) to any NC-Acquired WI.

(e) Subject to Grantee’s right to take its share of Production in-kind pursuant
to Section 2.02 of each Recordable Conveyance, each Overriding Royalty Interest
shall entitle Grantee to an amount equal to the applicable Overriding Royalty
Payment Percentage of the Gross Proceeds attributable to such Subject Interests
for periods from and after the Effective Time applicable to such Subject
Interests and through and including the Termination Time (the “Royalty”).
Grantor shall be responsible for remitting to the appropriate Person all
Specified Post-Production Costs and Specified Taxes attributable to Production
(excluding Specified Post-Production Costs and Specified Taxes attributable to
Production Grantee elects to take in-kind pursuant to Section 2.02 of the
Recordable Conveyance). If the Overriding Royalty Interest is applicable with
respect to less than all of Grantor’s and its Affiliates’ Working Interest with
respect to any Subject Interests as a result of the application of
Section 2.2(d), then an appropriate adjustment to the Royalty shall be made such
that the Royalty is calculated with respect to that portion of Grantor’s and its
Affiliates’ Working Interest to which the Overriding Royalty Interest applies
(giving effect to Section 2.2(d)).

(f) Each Overriding Royalty Interest will be carved out of the Working Interest
of Grantor and its Affiliates at the time the Overriding Royalty Interest is
granted and will be free and clear of any burdens or Liens other than Permitted
Liens. The Effective Time as defined in each Recordable Conveyance with respect
to each Subject Interest (the “Effective Time”) will be the date of such
Recordable Conveyance, provided if Production with respect to such Subject
Interests shall have first occurred prior to the date of such Recordable
Conveyance the Effective Time shall be the first day on which Production was
first obtained from any such Subject Interest. All Recordable Conveyances with
respect to the First RC Leases will be delivered by Grantor concurrently
herewith, and each additional Recordable Conveyance required hereunder will be
delivered as provided herein and (except as provided in Section 2.1(d)) in any
event on or prior to the date on which production of Hydrocarbons was

 

11



--------------------------------------------------------------------------------

first obtained from such Subject Interest (or any Well attributable thereto), or
if neither Grantor nor any Affiliate of Grantor has record title to (or any
Required Consent applicable to) any Lease that will be subject to such
Recordable Conveyance as of the first day on which production of Hydrocarbons
was first obtained, then such Recordable Conveyance will be delivered as soon as
reasonably practicable after Grantor or any Affiliate of Grantor obtains such
record title (or Required Consent) and any delay in delivery will not postpone
payments otherwise due hereunder and under such Recordable Conveyance and
Grantor will make all such payments as if such Recordable Conveyance had been
delivered prior to the first day on which production of Hydrocarbons was first
obtained.

(g) The Overriding Royalty Interests shall terminate at the Termination Time,
without the requirement of payment by Grantor or any other Person. Upon any
termination of the Overriding Royalty Interests, upon the request of Grantor,
Grantee shall execute and deliver to Grantor an instrument in form and substance
reasonably acceptable to Grantor and Grantee and in recordable form in all
applicable jurisdictions in which a Recordable Conveyance shall have been filed
of record evidencing the termination of the Overriding Royalty Interests.

(h) Notwithstanding the foregoing and Section 5.2, from time to time Grantor and
its Affiliates may assign a portion of their Working Interest in a Lease to
third parties free and clear of the Overriding Royalty Interest to the extent
necessary to satisfy the obligations of Grantor and its Affiliates existing as
of the date of this Master Conveyance or which may hereafter arise in connection
with the good faith efforts of Grantor and its Affiliates to acquire Leases
and/or enter into development and participation agreements with respect to the
development of the Subject Formations; provided that, no such assignment shall
be permitted, and shall be void ab initio, unless:

(i) the prior written consent of Grantee to such assignment shall have been
obtained, which consent may be denied in Grantee’s sole discretion; or

(ii) such assignment does not create, or have the effect of creating a Prospect
Area ORRI Deficiency; or

(iii) the Net Acres within a Prospect Area after such assignment (or giving
effect to such assignment) is less than 100%, but not less than 75%, of the
Prospect Area ORRI Average provided, in such event,

(x) the Overriding Royalty Percentage with respect to all Leases within the
Prospect Area in which the assigned Lease is located shall be calculated based
on the Scheduled Working Interest applicable to such Prospect Area,

(y) the amount of the Overriding Royalty Payment Percentage with respect to all
Leases within the Prospect Area in which the assigned Lease is located shall be
increased so that the amount of the Royalty paid with respect to such Leases is
the same as it would have been had the Net Acres within the Prospect Area
following the assignment been equal to the applicable Prospect Area ORRI Average
(for example, if the Prospect

 

12



--------------------------------------------------------------------------------

Area ORRI Average is 7200 acres and the resulting Net Acres within the Prospect
Area following the assignment is 5400 acres, then the Overriding Royalty Payment
Percentage shall be calculated as 5% x (7200/5400) = 6.6667%) and

(z) if a Recordable Conveyance with respect to any such Lease previously shall
have been filed, then simultaneously with such assignment Grantor shall cause a
Recordable Conveyance to be executed by Grantor or its Affiliate, as applicable,
delivered to Grantee and filed of record in the appropriate records of the BOEM
and the applicable parishes modifying the Overriding Royalty Percentage in
accordance with clause (x) above, if necessary, and increasing the Overriding
Royalty Payment Percentage in accordance with clause (y) above with respect to
each Lease affected by such conveyance;

provided if any assignment effected in violation of this Section 2.1(h) is held
not to be void ab initio as provided above, then the Subject Interest conveyed
in violation of this Section 2.1(h) shall be burdened by its proportionate share
of the Overriding Royalty Interest as calculated without regard to any such
assignment and subject to the terms of this Agreement. This Section 2.1(h) shall
not apply to or otherwise restrict any assignment of any Working Interest in any
Lease by Grantor to any Affiliate of Grantor, or by any Affiliate of Grantor to
Grantor or any other Affiliate of Grantor, that otherwise complies with
Section 5.2.

2.2 Overriding Royalty Percentage.

(a) The “Overriding Royalty Percentage” with respect to each Subject Interest
shall equal five percent (5%), proportionately reduced to the extent the Subject
Interest is less than one hundred percent (100%) of the Working Interest
applicable to the Subject Formation under a Lease to which such Subject Interest
relates to equal the product of five percent (5%) multiplied by a fraction, the
numerator of which is such Working Interest held by Grantor and its Affiliates
pursuant to such Subject Interest and the denominator of which is one hundred
percent (100%), subject to adjustment as provided in Section 2.1(h)(iii). In the
event that Grantor owns varying Working Interests with respect to any Subject
Interest, the Overriding Royalty Percentage for such Subject Interest shall be
determined in accordance with the preceding sentence for each portion of such
Subject Interest in which Grantor and its Affiliates own a different Working
Interest (each, a “Variable Interest”) and for each such Variable Interest shall
equal the product of five percent (5%) multiplied by a fraction, the numerator
of which is the Working Interest held by Grantor and its Affiliates in such
Variable Interest and the denominator of which is one hundred percent (100%),
subject to adjustment as provided in Section 2.1(h)(iii).

(b) The “Overriding Royalty Payment Percentage” shall be five percent (5%),
subject to adjustment as provided in Section 2.1(h)(iii). As an example, if
Grantor owns a 50% Working Interest in a Subject Interest, and total volumes
produced from such Subject Interests for the applicable period are equal to 100
barrels, and if the Gross Proceeds with respect to the 50 barrels attributable
to Grantor’s Working Interest equal $100, then the Royalty payment would be
equal to $5.00 (calculated as 5% (Overriding Royalty Payment Percentage)
multiplied by $100).

 

13



--------------------------------------------------------------------------------

(c) The Parties acknowledge that Grantor’s Working Interest in each of the
Subject Interests is or may be less than one hundred percent (100)% and the
Scheduled Working Interest as to each Prospect Area is estimated to be Grantor’s
and its Affiliates’ aggregate Working Interest as to such Prospect Area and all
Subject Interests within such Prospect Area after giving effect to any
assignment contemplated by Section 2.1(h), excluding Section 2.1(h)(iii). The
final Working Interests owned by Grantor and its Affiliates in the Subject
Interests that the Overriding Royalty Interest will burden may vary, based on
arrangements made with Grantor’s and its Affiliates’ ultra-deep program
participants or replacements and other Working Interest owners in each Prospect
Area, as provided in and subject to Section 2.1(h).

(d) Notwithstanding the foregoing provisions of this Section 2.2, if the Working
Interest of Grantor and its Affiliates in a Subject Interest in which an
Overriding Royalty Interest is to be granted to Grantee pursuant to Section 2.1
is greater than the Scheduled Working Interest applicable to the Prospect Area
in which such Subject Interest is located, then (i) the Overriding Royalty
Percentage with respect to such Subject Interest shall be calculated based on
the Scheduled Working Interest or (ii) if at such time a Prospect Area ORRI
Deficiency shall exist, the Overriding Royalty Percentage with respect to such
Subject Interest shall be calculated based on the Scheduled Working Interest
plus that portion of Grantor’s and its Affiliates’ Working Interest in such
Subject Interest in excess of the Scheduled Working Interest as necessary to
cause such Prospect Area ORRI Deficiency to no longer exist (or if such excess
Working Interest is not sufficient to cause the Prospect Area ORRI Deficiency to
no longer exist, all of Grantor’s and its Affiliates’ Working Interest in such
Subject Interest). In the event the Overriding Royalty Interest is granted based
on the Scheduled Working Interest pursuant to clause (i) above and thereafter a
Prospect Area ORRI Deficiency exists with respect to the Prospect Area to which
such Subject Interest relates, an Overriding Royalty Interest shall be granted
by Grantor or its Affiliates, as applicable, with respect to such Working
Interests of Grantor and its Affiliates in such a Subject Interest with respect
to which the Overriding Royalty Interest was not granted in reliance on clause
(i) above as necessary to cause such Prospect Area ORRI Deficiency to no longer
exist (or if such excess Working Interest is not sufficient to cause the
Prospect Area ORRI Deficiency to no longer exist, all of such excess Working
Interest).

2.3 Filing Fees. All documentary, filing and recording fees required to be paid
in connection with the filing and recording of the Recordable Conveyances and
any related documents shall be paid by Grantor.

2.4 Measurement. Grantor shall install and maintain, or cause to be installed
and maintained, at Grantor’s cost, metering facilities at the wellhead or first
measuring point past the wellhead for the measurement of all Production. Such
measurement facilities shall be equipped with meters of electronic flow
measurement devices and samplers as required by applicable Law and as, commonly
accepted by the industry and sufficient to accomplish the accurate measurement
of Oil and Gas for purposes of calculating the Royalty in accordance with this
Master Conveyance, the Recordable Conveyances and applicable Laws. All
measurements for purposes of calculating, and calculations of, the Royalty shall
be consistent with the methodologies utilized for purposes of calculating the
royalties payable to the lessors under the Leases.

 

14



--------------------------------------------------------------------------------

2.5 Counterparts and Recording.

(a) Grantor will execute a sufficient number of original counterparts of each
Recordable Conveyance required to be delivered pursuant hereto to allow Grantor
to record the required number of counterparts with the BOEM and in each parish
in which a Recordable Conveyance is required to be filed. If any counterpart is
lost in the process of recording, or insufficient counterparts are executed,
Grantor will provide and record a duplicate original counterpart. Following the
recording of each Recordable Conveyance with the BOEM and each applicable
parish, Grantor shall deliver to Grantee the original recorded Recordable
Conveyance or, if originals are not available, a certified copy of each recorded
Recordable Conveyance. Following delivery of each Recordable Conveyance, Grantor
will consult with Grantee to resolve any questions of Grantee about the
information in Exhibit A to such Recordable Conveyance and the calculation of
the Overriding Royalty Percentage and the Overriding Royalty Payment Percentage
set forth therein.

(b) In the event the BOEM or any parish in which a Recordable Conveyance is
required to be filed in accordance with this Agreement requires any additional
documentation to effect the grant and conveyance of the Overriding Royalty
Interest to be conveyed thereby (including any specified form(s) to obtain the
BOEM’s consent to or otherwise effect such grant and conveyance), Grantor shall
execute and deliver to Grantee, the BOEM and each applicable parish such
additional documentation; provided, as between Grantor and Grantee, such
additional documentation shall not convey to Grantee any rights in addition to
those rights to which Grantee is entitled pursuant to this Agreement and the
Recordable Conveyance.

2.6 Compliance Reports. On or before each Quarterly Date, commencing on the
first Quarterly Date occurring after the Effective Date, until the Termination
Date, Grantor shall deliver to Grantee a report executed by an officer of
Grantor (i) identifying all new wells drilled or participated in by Grantor
within a Prospect Area since the prior report, and stating whether upon
completion and the commencement of production, such wells will produce
Hydrocarbons subject to the Overriding Royalty Interest, and whether such wells
are producing and if so the date of first production, (ii) certifying that
Grantor has, as of the date of such report, complied with and performed all of
Grantor’s obligations pursuant to Section 2.1 of this Agreement,
(iii) certifying that Grantor has provided Grantee with copies of all
assignments executed by Grantor as permitted by Section 2.1(h) and
(iv) identifying all interests that have not yet been conveyed to the Trust via
Recordable Conveyance, as provided in Section 9.1(f).

ARTICLE III

CERTAIN MATTERS RELATED TO THE SUBJECT INTERESTS

3.1 Abandonments. Grantor shall have the right, without the joinder of Grantee,
to release, surrender and/or abandon the Subject Interests or any well located
therein, or any part thereof or interest therein, in the ordinary course of
business, even though the effect of such release, surrender or abandonment will
be to release, surrender or abandon that portion of

 

15



--------------------------------------------------------------------------------

the Overriding Royalty Interest affected thereby to the same extent as though
Grantee had joined with Grantor therein, (provided for clarity, this Section 3.1
shall not permit (i) any assignment of Grantor’s or its Affiliates’ Working
Interests in any Subject Interests (which shall be permitted only as provided in
Section 2.1(h)), or (ii) any release, surrender or abandonment for the primary
purpose of causing or effecting a termination of any Overriding Royalty
Interest). Grantee shall execute such documentation as is reasonably necessary
to evidence the corresponding release, surrender or abandonment of that portion
of the Overriding Royalty Interest affected thereby upon receipt of a written
request and certification of an officer of Grantor that the release, surrender
and/or abandonment is in the ordinary course of business and such documentation
is necessary to evidence the corresponding release, surrender or abandonment
from Grantor.

3.2 Contracts with Affiliates. Grantor and/or any of its Affiliates may perform
services and furnish supplies and equipment that include Specified
Post-Production Costs with respect to the Subject Interests; provided that the
terms of the provision of such services or furnishing of supplies or equipment
shall be substantially similar to those terms available from Non-Affiliates in
the same area as the Subject Interests that are engaged in the business of
rendering comparable services or furnishing comparable equipment and supplies,
taking into consideration all such terms, including the price, point of sale or
service, condition of supplies or equipment, and availability of supplies and
equipment and such term as Grantor determines in good faith would be utilized by
a reasonably prudent operator in obtaining such equipment or services from a
Non-Affiliate.

3.3 Right to Use Wellbores. Without joinder or consent of Grantee or notice
thereto, Grantor shall have the right to use the wellbore of any well located on
the Subject Interest in connection with any reworking, recompletion or side
tracking operation conducted with respect to such well, provided if any
production of Hydrocarbons from the Subject Formations results from such
reworking, recompletion or side tracking operation then the Overriding Royalty
Interest shall apply to all Hydrocarbons produced from the Subject Formations
through such wellbore.

3.4 Amendment of Drilling or Spacing Units/Unitization. Without joinder or
consent of Grantee or notice thereto, Grantor shall have the right and power to
unitize or pool all or any portion of the Subject Interests with other areas and
to amend or terminate any unitization and/or pooling agreements. If and
whenever, through the exercise of this power or pursuant to any law or
regulation, or any order of any Governmental Authority, any portion of the
Subject Interests is unitized or pooled, the Overriding Royalty Interest,
insofar as it relates to such unitized or pooled area, shall be calculated with
respect to the Hydrocarbons in proportion to which the affected Subject
Interests share in the Hydrocarbons produced from such unitized or pooled area.

3.5 Operations.

(a) It is the express intent of Grantor and Grantee that the Overriding Royalty
Interest shall constitute (and this Master Conveyance shall conclusively be
construed for all purposes as creating) a single, separate non-operating right
with respect to the Subject Interests for all purposes. Without limitation of
the generality of the immediately preceding sentence, Grantor and Grantee
acknowledge that Grantee has no right or power to participate in the

 

16



--------------------------------------------------------------------------------

selection of a prospect, drilling location, or drilling contractor, to propose
the drilling of a well, to determine the timing or sequence of drilling
operations, to commence or shut down production, to take over operations, or to
share in any operating decision whatsoever. Grantor and Grantee hereby expressly
negate any intent to create (and this Master Conveyance shall never be construed
as creating) a mining or other partnership or joint venture or other
relationship subjecting Grantor and Grantee to joint liability. Nothing
contained in this Master Conveyance shall be deemed to prevent or restrict
Grantor or its Affiliates from electing not to participate in any operations
that are to be conducted under the terms of any operating agreement, unit
operating agreement, contract for development, or similar instrument affecting
or pertaining to the Subject Interests (or any portions thereof) and permitting
consenting parties to conduct non-consent operations; and the Overriding Royalty
Interest shall not apply to any Non-Consent Hydrocarbons, and Grantor shall not
have any obligations under Section 4.1(a) with respect to any such Non-Consent
Hydrocarbons.

(b) Except as provided in the following sentence, if Grantor elects to acquire
additional Working Interest based on one or more non-consent elections by any
third Person (other than an Affiliate of Grantor), the additional Working
Interest so acquired (“NC-Acquired WI”) will not be burdened by the Overriding
Royalty Interest. Notwithstanding the foregoing, if the Working Interest of
Grantor and its Affiliates (to which the Overriding Royalty Interest applies) in
any such non-consent operation in which Grantor or its Affiliates elects to
participate (the “Actual WI”) is less than the Scheduled Working Interest for
the Prospect Area in which such operation is being conducted (and an adjustment
has not been made under Section 2.1(h)(iii) to adjust the Overriding Royalty
Percentage and Overriding Royalty Payment Percentage to equate to the
application of the Overriding Royalty Interest to a Working Interest equal to
such Scheduled Working Interest or pursuant to the last sentence of
Section 2.2(d)) , then (a) the Overriding Royalty Interest shall, mutatis
mutandis, apply to and burden that portion of the NC-Acquired WI equal to the
difference between the Actual WI and the Scheduled Working Interest for the
Prospect Area in which such operation is being conducted for so long as Grantor
and its Affiliates are entitled to the production from and/or proceeds of the
NC-Acquired WI with respect to such operation, (b) Grantor and its Affiliates
shall comply with Section 2.1(d) with respect to such NC-Acquired WI to which
the Overriding Royalty Interest applies and (c) Grantor and its Affiliates shall
not be deemed to have made any representation or warranty under Section 9.1 with
respect to any NC-Acquired WI and shall not have any obligation under this
Master Conveyance with respect to any Lien on or burdening any NC-Acquired WI
other than any such Liens created by, through or under Grantor or its
Affiliates.

(c) Subject to Section 5.3, as to any third Person, the acts of Grantor shall be
binding on Grantee, and it shall not be necessary for Grantee to join with
Grantor in the execution or ratification of any operating agreement, unit
operating agreement, contract for development, or similar instrument affecting
or pertaining to any of the Subject Interests.

3.6 Leases. Grantor shall have (without the further joinder, consent of or
notice to Grantee) the right to renew, extend, modify, amend or supplement the
Leases in the ordinary course of business with respect to any of the lands or
depths covered thereby without the consent of Grantee.

 

17



--------------------------------------------------------------------------------

3.7 Mortgages and Security Interests.

(a) Subject to Section 2.1(h) and Section 3.7(b), and the requirement in
Section 2.1(f) that all Overriding Royalty Interests be conveyed free and clear
of all burdens and Liens other than Permitted Liens, nothing herein shall
prevent Grantor or its Affiliates from granting a Lien in any interest of
Grantor or any of its Affiliates in any property, including the Subject
Interests or any Hydrocarbons. Grantor shall have no right to encumber any
Overriding Royalty Interest with any Lien.

(b) If Grantor or any of its Affiliates is ever liable for any indebtedness or
hedging obligation, Grantor will ensure that (i) with respect to any Lease that
is burdened by any Lien or security interest securing such indebtedness or
hedging obligation, at least five percent (5%) of Grantor’s rights and interests
in such Lease attributable to the Subject Interests is excluded from such lien
and security interest and (ii) the terms and conditions of such indebtedness or
hedging obligation will not prevent or otherwise restrict Grantor from
satisfying its obligations under this Agreement or any Recordable Conveyance and
will require any party secured under such arrangement to agree to release its
lien or security interest, if any, to the extent required to permit the grant of
Overriding Royalty Interest in accordance with the terms hereof.

ARTICLE IV

PAYMENTS

4.1 Payments.

(a) The Royalty shall be payable on the last day of each month in respect of the
proceeds of Production received by or on behalf of Grantor or its Affiliates in
the immediately preceding month. Such Royalty payment to Grantee shall be
accompanied by a certification setting forth the quantity and kind of Production
for such previous month (including Production attributable to the Overriding
Royalty Interest and any Lease Burdens), the gross sale price thereof, the
calculation of the Gross Proceeds received therefrom identifying all Specified
Taxes deducted or withheld and all Specified Post-Production Costs debited from
the gross sale proceeds, together with a calculation of the Royalty for such
previous month (the “Production Statement”). All payments of the Royalty shall
be made to Grantee by electronic transfer to Grantee’s account, details of which
account shall be notified to Grantor by Grantee in writing from time to time.
Grantor’s obligations under this Section 4.1(a) shall not apply with respect to
Non-Consent Hydrocarbons as provided in Section 3.5(a).

(b) If at any time Grantor pays Grantee more than the amount then due with
respect to the Royalty, Grantee will not be obligated to return any such
overpayment, but the amount or amounts otherwise payable for any subsequent
period or periods will be reduced by such overpayment.

(c) Any amount owed by Grantor with respect to the Royalty hereunder and not
paid by Grantor to Grantee within ten (10) days of its due date shall bear
interest at a rate per annum equal to the lesser of (i) the highest,
non-usurious rate of interest permitted to be charged

 

18



--------------------------------------------------------------------------------

under applicable law, and (ii) two percent (2%) per annum plus the Agreed Rate
at the time payment was due, and such interest shall accrue on such unpaid
amount commencing on the date on which such unpaid amount was due until such
unpaid amount has been paid in full. Grantor agrees to pay Grantee such interest
if applicable pursuant to this Section 4.1(c).

4.2 Burden-Free Royalty. In no event will Grantee ever be personally liable or
obligated to pay, either directly or indirectly, any obligations arising from or
related to the development of any of the Subject Interests, including (a) Lease
Burdens, (b) taxes, (c) costs, expenses or liabilities for building,
constructing, acquiring, exploring, drilling, completing, perforating,
equipping, developing, producing, operating, maintaining, reworking, redrilling,
recompleting, plugging, abandoning, gathering, transporting, compressing,
treating, handling, separating, dehydrating or processing, or any other expenses
related or pertaining to operations with respect to the Subject Interests or the
handling of Production (“Production Costs”) or (d) any costs or expenses of
acquiring or disposing of any Subject Interests (“SI Costs”), provided that
nothing herein shall limit Grantor’s ability to deduct Specified Post-Production
Costs and Specified Taxes in calculating Gross Proceeds.

4.3 Tax Withholding. Grantor shall have the right to make any deduction or
withholding on account of taxes from all payments of the Royalty due under this
Agreement that may be required under the provisions of any applicable Laws in
effect as of the time of payment. If Grantee is exempt from deduction or
withholding on account of any taxes with respect to the payments of the Royalty,
Grantee shall (i) notify Grantor that such exemption is held and of any change
to or cancellation of such exemption; and (ii) furnish Grantor with proper
documentation evidencing such exemption or any other information that may be
required to obtain such exemption. Where applicable, Grantor and Grantee shall
cooperate in completing any procedural formalities necessary for Grantor to
obtain authorization to make a payment of Royalty without a deduction or
withholding on account of any taxes. Where applicable, Grantor shall provide
Grantee with all receipts in respect of any amount deducted or withheld on
account of any taxes.

ARTICLE V

ASSIGNMENT

5.1 Assignment by Grantee.

(a) Except as provided in Section 5.4, prior to the fifth anniversary of the
Effective Date, Grantee shall not assign any Overriding Royalty Interests. From
and after the fifth anniversary of the Effective Date, subject to Section 5.5,
without the prior written consent of Grantor, Grantee may assign or transfer
all, but not less than all, of the Overriding Royalty Interests and may assign
or transfer its rights and interest in and under this Agreement with respect to
the Overriding Royalty Interests to any assignee of the Overriding Royalty
Interests; provided that Grantee shall only be entitled to assign the Overriding
Royalty Interests and the rights under this Agreement and the Recordable
Conveyances to one assignee of Grantee who acquires all of Grantee’s interest in
all Overriding Royalty Interests.

(b) No change of ownership or right to receive the Overriding Royalty Interest,
however accomplished, shall be binding upon Grantor until notice thereof shall
have

 

19



--------------------------------------------------------------------------------

been furnished by the Person claiming the benefit thereof, and then only with
respect to payments thereafter made. Notice of sale or assignment of the
Overriding Royalty Interest shall consist of a copy of the recorded instrument
accomplishing the same; notice of change of ownership or right to receive
payment accomplished in any other manner (for example by reason of incapacity,
death or dissolution) shall consist of copies of recorded documents and complete
proceedings legally binding and conclusive of the rights of all parties. Until
such notice shall have been furnished to Grantor as provided above, the payment
or tender of all sums payable on the Overriding Royalty Interest may be made in
the manner provided in the Recordable Conveyance as if no such change in
interest or ownership or right to receive payment had occurred.

5.2 Assignment by Grantor.

(a) Except as permitted by Section 2.1(h), any assignment by Grantor or its
Affiliates of any Subject Interests shall be in accordance with Section 4.01 of
the Recordable Conveyance.

(b) Grantor may not convey or assign any of its rights or obligations under this
Agreement or any part thereof except in connection with and as part of a
transfer of the interest by Grantor or its Affiliates in any Subject Interest.
No transfer or assignment of its rights under this Agreement will release or
relieve Grantor from its obligations hereunder.

(c) Grantor shall not, and shall not permit any Affiliate of Grantor, to
indirectly (by merger, consolidation, disposition of equity or otherwise) effect
any conveyance of any interest in any Subject Interest in contravention of this
Master Conveyance or any Recordable Conveyance.

5.3 Covenant Running with the Land. Subject to Section 2.1(h), this Agreement,
each Recordable Conveyance and the obligations of Grantor under this Agreement
and each Recordable Conveyance shall be covenants running with the Leases and
the lands covered thereby or subject thereto, and in the event of any transfer
of any of Grantor’s interests derived from any Lease (including any judicial or
non-judicial foreclosure sale by a receiver or trustee in bankruptcy and the
granting of any lien by any court), such transfer will be subject to all
obligations of Grantor with respect to this Agreement burdening such Grantor’s
interests.

5.4 Special Trust Assignment. Notwithstanding Section 5.5, if at any time after
the Effective Date, Grantor or Depositor shall have been requested to provide
financing to the Trust pursuant to Section 7.5 of the Trust Agreement and shall
have failed or refused to do so or if the Trustee is permitted pursuant to
Section 6.6(b) or Section 12.1 of the Trust Agreement to draw upon the stand-by
reserve account or letter of credit provided by Depositor, then, upon thirty
(30) days’ written notice to Grantor and an opportunity to cure, Grantee shall,
if uncured, be permitted to, without regard to or compliance with Section 5.5,
(a) assign or transfer all, but not less than all, of the Overriding Royalty
Interests and assign or transfer its rights and interest in and under this
Agreement with respect to the Overriding Royalty Interests to any assignee of
the Overriding Royalty Interests and (b) pledge or grant a security interest in
or on the Overriding Royalty Interests to any lender providing financing to the
Trust pursuant to Section 3.9(b) of the Trust Agreement. Any assignee or lender
who acquires any interest in the

 

20



--------------------------------------------------------------------------------

Overriding Royalty Interests pursuant to the exercise of any such rights set
forth in clause (a) or (b) shall hold the Overriding Royalty Interests free and
clear of the provisions of Section 5.5 and the Termination Date with respect to
such Overriding Royalty Interests shall be deemed to be the End Date.

5.5 Preferential Right to Purchase in Favor of Grantor.

(a) Should Grantee receive a bona fide written offer for the acquisition of all
of the Overriding Royalty Interests from a third-party not affiliated with
Grantor (the “Third Party Offer”), which Grantee desires to accept, Grantor
shall have a preferential right to purchase the Overriding Royalty Interests on
the same terms as those proposed in the Third Party Offer. In such case, Grantee
shall give Grantor written notice of the Third Party Offer (the “Pref Right
Notice”), which notice shall include (i) the purchase price, (ii) the effective
date of the acquisition, (iii) a description of all other material terms of the
Third Party Offer, and (iv) a copy of the Third Party Offer.

(b) For a period of thirty (30) days from receipt of the Pref Right Notice,
Grantor shall have the option to elect to acquire the Overriding Royalty
Interests on the same terms as those proposed in the Third Party Offer. Grantor
shall advise Grantee of its election to exercise this preferential right to
purchase by giving Grantee written notice of such election no later than thirty
(30) days following receipt of the Pref Right Notice (the “Election Notice”).

(c) If Grantor timely delivers the Election Notice, then Grantor shall be
obligated to purchase and Grantee shall be required to convey to Grantor the
Overriding Royalty Interests on the price and terms specified in the Third Party
Offer. The closing of the acquisition of the Overriding Royalty Interests shall
be concluded within a reasonable time, but in no event later than sixty
(60) days following Grantee’s receipt of the Election Notice.

(d) Notwithstanding anything in Section 5.1 or Section 5.5 to the contrary,
Grantee shall not have the right to accept a Third Party Offer if Grantor has
properly elected to exercise a High-Value Call Option or a Low-Value Call
Option, as defined and provided for in Section 3.20 of the Trust Agreement,
within thirty (30) days from receipt of the Pref Right Notice.

(e) If a Third Party Offer includes consideration other than cash, such non-cash
consideration shall be valued at an equivalent cash amount by Grantee in good
faith such that the Third Party Offer shall be deemed to be all cash.

(f) If Grantor fails to timely deliver the Election Notice, or Grantor delivers
an Election Notice but the closing of the sale of the Overriding Royalty
interest to Grantor fails to close within sixty (60) days following Grantee’s
receipt of the Election Notice (or such longer period necessitated by the
actions of the Grantee or others (excepting Grantor and its Affiliates),
including any delay in obtaining any necessary consents or approvals from any
third party (other than Grantor or its Affiliates, which consents shall be
deemed granted)), then Grantee may transfer the Overriding Royalty Interests
pursuant to such Third Party Offer. If the closing of the sale of the Overriding
Royalty Interests pursuant to the Third Party Offer does not occur within ninety
(90) days after the date Grantee delivers the Pref Right Notice (or such longer
period

 

21



--------------------------------------------------------------------------------

necessitated by any delay in obtaining any necessary consents or approvals from
any third party (other than Grantor or its Affiliates, which consents shall be
deemed granted)), or if the terms of the Third Party Offer are materially
altered, then the proposed acquisition of the Overriding Royalty Interests shall
be deemed withdrawn and the conveyance of such Overriding Royalty Interests
shall again be governed by this Section 5.5.

(g) If the closing of an ORRI Transfer occurs, then (i) upon the closing of the
ORRI Transfer this Agreement shall be amended to state the final ORRI Purchase
Price as determined in accordance with this Agreement, and the Memorandum shall
be amended to identify such ORRI Purchase Price and (ii) at any time after such
closing until the End Date, Grantor shall have the right and option (the “ORRI
Purchase Option”) to purchase all, but not less than all, of such Overriding
Royalty Interests at a price equal to the ORRI Purchase Price. Grantor may
exercise the ORRI Purchase Option by providing written notice (the “ORRI
Purchase Notice”) to Grantee and tendering to Grantee the full ORRI Purchase
Price (the time of such tender, the “ORRI Purchase Option Closing”) by wire
transfer of immediately available funds to the account designated in writing by
such Person after receipt of the ORRI Purchase Notice. No ORRI Transfer shall be
valid unless it is made pursuant to an agreement binding on the transferee
pursuant to which the transferee acknowledges Grantor’s right to purchase all of
the Overriding Royalty Interests from such transferee pursuant to the exercise
of the ORRI Purchase Option and payment of the ORRI Purchase Price in accordance
with the terms of this Section 5.5(g) and agrees to convey the Overriding
Royalty Interest to Grantor upon Grantor’s exercise of the ORRI Purchase Option.

ARTICLE VI

ACCESS TO BOOKS AND RECORDS; CONFIDENTIALITY

6.1 Books and Records. Grantor shall keep full, true, and correct records of
(i) all transactions required or permitted by this Agreement and (ii) the
production and financial information necessary to reflect such transactions,
including the production and financial information needed to calculate the
Production, including the sales thereof, and Gross Proceeds for each calendar
month. At any time prior to the third anniversary of the Termination Date, upon
at least five (5) business days’ prior written notice, Grantee may inspect such
records and, subject to the provisions of Section 6.2, take copies at its own
cost; provided that no more than one (1) such inspection may be undertaken in
any calendar year. Grantor shall maintain all such books and records for a
minimum of five (5) years following the Termination Date. At Grantee’s request,
subject to the provisions of Section 6.2, Grantor shall give Grantee and its
designated representatives (on behalf of the Trust) reasonable access in
Grantor’s office during normal business hours to (A) all geological, Well and
production data in Grantor’s possession or Grantor’s Affiliates’ possession,
relating to operations on the Subject Interests and (B) all reserve reports and
reserve studies in the possession of Grantor or of Grantor’s Affiliates,
relating to the Subject Interests, whether prepared by Grantor, by Grantor’s
Affiliates, or by consulting engineers.

 

22



--------------------------------------------------------------------------------

6.2 Confidentiality.

(a) Any confidential information provided by Grantor to Grantee pursuant to this
Master Conveyance shall not be disclosed by Grantee to any third party, except
with Grantor’s prior written consent. Notwithstanding the foregoing, Grantee may
disclose such information to its representatives or the Trustee’s officers,
directors, legal counsel, accountants and advisors (collectively,
“Representatives”) who, in each case, in Grantee’s reasonable judgment, need to
know such information for the purpose of (i) confirming compliance with the
terms of this Master Conveyance or (ii) advising the Trustee with respect to any
action required by or requested of the Trustee pursuant to this Agreement, any
Recordable Conveyance or the Trust Agreement provided that Grantee shall
(a) inform each person to whom such information is provided of the confidential
nature of such information, (b) take reasonable precautions necessary to prevent
the disclosure of such information by such persons to any third party, and
(c) be responsible for any breach of this Section 6.2 by any Representatives;
provided, however, except as set forth in a Recordable Conveyance, Grantee shall
not disclose any information regarding the geographic areas and boundaries
covered, and blocks in which each Prospect Area is located to any third party
without the prior written consent of Grantor other than to the Trustee’s
Representatives as provided above or as required by law, judicial or
governmental order, regulatory process, any self-regulatory organization,
interrogatory, request for information or documents, subpoena, civil
investigative demand or similar process.

(b) If Grantee is requested or required (by law, judicial or governmental order
or regulatory process or by any self-regulatory organization, interrogatory,
request for information or documents, subpoena, civil investigative demand or
similar process) to disclose any confidential information provided by Grantor to
Grantee, it is agreed that Grantee will, to the extent legally permitted,
provide Grantor with prompt notice of such request or requirement prior to
making such disclosure so that Grantor may seek an appropriate protective order
and/or waive Grantee’s compliance with this Section 6.2. Grantee may disclose
only that portion of the confidential information that Grantee is advised by its
counsel is legally required to be disclosed; provided, that, to the extent
legally permitted, Grantee provides Grantor prior written notice of the
information to be disclosed as far in advance of its disclosure as is
practicable and, upon Grantor’s request, uses reasonable efforts to obtain
assurances that confidential treatment will be afforded to such information.

(c) Notwithstanding the foregoing provisions of this Section 6.2 or any other
provision hereof, nothing herein shall prevent or restrict Grantee from making
any public disclosure of any information Grantee deems to be required or
advisable in order to ensure compliance by the Trust with applicable securities
laws, or other legal or regulatory requirements or securities exchange listing
or quotation system or similar requirements; provided, however, that this
sentence shall apply and remain in effect only until the conclusion of the
winding up and termination of the Trust (which may be after the Termination
Date).

 

23



--------------------------------------------------------------------------------

ARTICLE VII

DISCLAIMERS

7.1 DISCLAIMERS. GRANTOR MAKES NO WARRANTY OR REPRESENTATION, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, RELATIVE TO ANY AND ALL FUTURE PRICING ASSUMPTIONS, OR
QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE TO THE SUBJECT
INTERESTS OR THE ABILITY OR POTENTIAL OF THE SUBJECT INTERESTS TO PRODUCE
HYDROCARBONS. GRANTOR HEREBY EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND
WARRANTIES EXPRESS, IMPLIED, STATUTORY OR OTHERWISE WITH RESPECT TO THE
PRODUCTION WHICH HAS BEEN OR MAY BE PRODUCED FROM THE LEASES, SUBJECT INTERESTS,
HYDROCARBONS AND THE OVERRIDING ROYALTY INTEREST.

ARTICLE VIII

TERMINATION

8.1 Termination of Overriding Royalty Interest. On the Termination Date, unless
terminated earlier pursuant to the terms and conditions of the Trust Agreement,
the Overriding Royalty Interest shall terminate, as provided in Section 2.1(g).

8.2 Termination of Leases. In the event any individual Lease or Subject Interest
(or portion thereof, as applicable) should be released, surrendered or abandoned
by Grantor pursuant to Section 3.1, the Overriding Royalty Interest no longer
shall apply to that particular Lease or Subject Interest (or such portion
thereof, as applicable). Upon termination of the Overriding Royalty Interest, as
above provided, upon request by Grantor, Grantee shall, at Grantor’s expense,
execute and deliver such instrument or instruments as may be necessary to
evidence the termination of the Overriding Royalty Interest in accordance with
Section 3.1.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION, REMEDIES

9.1 Representations, Warranties and Covenants of Grantor. Grantor hereby
represents, warrants and covenants to Grantee as follows:

(a) Organization, Good Standing, Etc. Grantor is a limited liability company
duly formed, validly existing and in good standing under the Laws of the State
of Delaware.

(b) Authority. Grantor has taken all necessary action to authorize its
execution, delivery and performance of this Agreement and the Recordable
Conveyances and has adequate power, authority and legal right to enter into,
execute, deliver and perform this Agreement and the Recordable Conveyances.

(c) Legal Requirements. Grantor has all requisite power, approvals,
authorizations, consents, licenses, orders, franchises, rights, registrations
and permits of all

 

24



--------------------------------------------------------------------------------

Governmental Authorities required in order for Grantor to carry out its duties
under the Leases, this Agreement and each Recordable Conveyance; each of the
foregoing (if any) is in full force and effect and has been duly and validly
issued, and Grantor is in compliance with all terms and conditions of each of
the foregoing.

(d) No Consent. No permit, consent, approval, authorization or order of, and no
notice to or filing with, any Governmental Authority or third party is required
in connection with the execution, delivery or performance by Grantor of this
Agreement or any Recordable Conveyance or to consummate any transactions
contemplated hereby and thereby, other than as may be necessary to effect any
Recordable Conveyance as to any Lease or Subject Interests, (i) consents
customarily obtained after assignment, (ii) consents that cannot be unreasonably
withheld, insofar in each case as commercially reasonable efforts to obtain such
consents are in fact made, and (iii) consents required to effect the conveyance
of the Overriding Royalty Interests to be conveyed pursuant to such Recordable
Conveyance (such consents as described in this clause (iii), the “Required
Consents”).

(e) First RC Leases. To Grantor’s knowledge, the First RC Leases constitute all
of the Leases held by Grantor and its Affiliates that have been recorded with
the BOEM or the applicable parish as of the Effective Date in the name of
Grantor or its Affiliates.

(f) Required Consents. Grantor shall use its best efforts to obtain all Required
Consents as to each Lease and Subject Interest with respect to which an
Overriding Royalty Interest is to be conveyed by a Recordable Conveyance prior
to the date such Recordable Conveyance is required to be filed in accordance
with Section 2.1(a), (b) or (c) of this Agreement (and shall continue such
efforts thereafter if such consent shall not have been obtained until such
consent shall have been obtained). To the extent any Required Consent shall not
have been obtained with respect to any Lease or Subject Interests as of the time
the Recordable Conveyance for such Lease or Subject Interests is required to be
filed in accordance with Section 2.1(a), (b) or (c) of this Agreement, then the
Overriding Royalty Interests with respect to such Lease or Subject Interests
shall not be conveyed until such time as such Required Consent shall have been
obtained and, until such time as such Required Consent shall have been obtained
and the Recordable Conveyance with respect to such Lease or Subject Interests
has been filed in accordance herewith, such Overriding Royalty Interests with
respect to such Lease or Subject Interests shall be held by Grantor in trust for
the benefit of Grantee under this Agreement and shall be subject to
Section 9.2(b)(ii); provided that, as to any amounts so held in trust by
Grantor, Grantor shall pay all such amounts held by Grantor to Grantee upon
demand of Grantee and any such payment shall be deemed satisfaction of Grantor’s
indemnity obligations to Grantee for amounts so held in trust, up to the amounts
paid.

(g) Indirect Ownership. Grantor is not a partner, member, shareholder or other
equity owner of any Person that owns an interest in any Lease other than an
Affiliate of Grantor. Grantor shall not, after the date hereof, acquire an
equity interest in any partnership, limited liability company, corporation or
other Person, other than an Affiliate of Grantor, for the purpose of acquiring
an indirect interest in any Lease. Any interest in Leases shall be acquired by
Grantor directly or through an Affiliate of Grantor.

 

25



--------------------------------------------------------------------------------

9.2 Indemnity.

(a) As used herein, “Royalty Company Indemnitees” shall mean Grantee, the
Trustee, their successors and assigns, their respective Affiliates, and all of
their respective partners, members, shareholders, officers, directors, agents,
representatives, beneficiaries, trustees, and employees and their respective
successors, assigns and Affiliates.

(b) Grantor, with respect to any Subject Interests or Well in which Grantor has
granted an Overriding Royalty Interest, will defend, indemnify and hold each
Royalty Company Indemnitee harmless from and against all claims, demands,
damages, liabilities, liens, fines, penalties, charges, administrative and
judicial proceedings, orders, judgments, remedial action requirements,
investigations, and enforcement actions of any kind, together with all interest
thereon and all costs and expenses related thereto (including fees and
disbursements of counsel and other advisors) and all other obligations
whatsoever (collectively, “Claims”) arising, in whole or in part, directly or
indirectly, from or in connection with any claim or demand asserted by any
Person (other than by any Royalty Company Indemnitee against any Royalty Company
Indemnitee), including any claim or demand related to any of the following:

(i) Lease Burdens, Specified Taxes not remitted by Grantor to the appropriate
Person, Production Costs and SI Costs, provided that nothing herein shall limit
Grantor’s ability to deduct Specified Post-Production Costs and Specified Taxes
in calculating Gross Proceeds, and

(ii) all amounts by which the payments payable to Grantee with respect to any
Overriding Royalty Interest pursuant to the terms of this Master Conveyance or
any Recordable Conveyance are (i) reduced or otherwise used to satisfy any Lien
(including any Permitted Lien other than an Excepted Permitted Lien) or
encumbrance on the Working Interest of Grantor or any of its Affiliates in any
Lease other than an Excepted Permitted Lien, including amounts used to satisfy
any obligations or liabilities described in Section 3.7, (ii) reduced or
adversely affected by the reduction in any Grantor’s or its Affiliates’ Working
Interest to an amount less than the Scheduled Working Interest as a result of
any violation of this Agreement by Grantor, including the proviso in
Section 2.1(h), or (iii) reduced or adversely affected by any failure of Grantor
to have obtained any Required Consent with respect to any Lease or Subject
Interests.

(c) THE FOREGOING INDEMNITY WILL APPLY WHETHER OR NOT ARISING OUT OF THE SOLE,
JOINT OR CONCURRENT NEGLIGENCE, FAULT OR STRICT LIABILITY OF ANY ROYALTY COMPANY
INDEMNITEE, GRANTOR, OR ANY OTHER PERSON, AND WILL APPLY, WITHOUT LIMITATION, TO
ANY CLAIM AGAINST OR LIABILITY IMPOSED UPON ANY ROYALTY COMPANY INDEMNITEE,
GRANTOR, OR ANY OTHER PERSON AS A RESULT OF ANY THEORY OF STRICT LIABILITY OR
ANY OTHER DOCTRINE OF LAW, provided that the foregoing indemnity will not apply
to any Claims incurred by any Royalty Company Indemnitee to the extent
proximately caused by the gross negligence or willful misconduct of such Royalty
Company Indemnitee. The rights of the Royalty Company Indemnitees under this
Section 9.2 will survive any termination of this Agreement and will be in

 

26



--------------------------------------------------------------------------------

addition to, and not in replacement or limitation of, all other indemnities,
reimbursement rights, and other similar rights and assurances at any time made
by Grantor for the benefit of any Royalty Company Indemnitee.

(d) If any action or proceeding shall be brought or asserted against any Royalty
Company Indemnitee in respect of which indemnity may be sought from Grantor
pursuant to this Section 9.2, of which such Royalty Company Indemnitee shall
have received notice, the Royalty Company Indemnitee shall promptly notify
Grantor in writing, and Grantor shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Royalty Company Indemnitee
and the payment of all costs and expenses; provided, however, that the failure
so to notify Grantor of the commencement of any such action or proceeding shall
not relieve Grantor from any liability that it may have to any Royalty Company
Indemnitee except to the extent that Grantor is prejudiced or damaged by the
failure to receive prompt notice. The Royalty Company Indemnitee shall have the
right to employ separate counsel in any such action and to participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of the Royalty Company Indemnitee unless (a) Grantor has agreed to pay
such fees and expenses, (b) Grantor shall have failed to assume the defense of
such action or proceeding and employ counsel reasonably satisfactory (including
the qualifications of such counsel) to the Royalty Company Indemnitee on any
such action or proceeding or (c) the named parties to any such action or
proceeding include both the Royalty Company Indemnitee and Grantor and the
Royalty Company Indemnitee shall have been advised by counsel that there may be
one or more legal defenses available to such Royalty Company Indemnitee that are
different from or in addition to those available to Grantor or any other Royalty
Company Indemnitee (in which case, if the Royalty Company Indemnitee notifies
Grantor in writing that it elects to employ separate counsel at the expense of
Grantor, Grantor shall not have the right to assume the defense of such action
or proceeding on behalf of the Royalty Company Indemnitee and the Royalty
Company Indemnitee may employ such counsel for the defense of such action or
proceeding as is reasonably satisfactory to Grantor; it being understood,
however, that except in the case of the addition of counsel caused by the
existence or development of a conflict rendering unified representation
impermissible or unadvisable, Grantor shall not, in connection with any one such
action or proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the fees and expenses of more than one separate
firm of attorneys for the Royalty Company Indemnitees at any time). Grantor
shall not be liable for any settlement of any such action or proceeding effected
without the written consent (which consent shall not be unreasonably withheld,
conditioned or delayed) of Grantor, but, if settled with such written consent,
or if there be a final judgment for the plaintiff in any such action or
proceeding, Grantor agrees (to the extent stated above) to indemnify and hold
harmless each Royalty Company Indemnitee from and against any expenses by reason
of such settlement or judgment.

ARTICLE X

MISCELLANEOUS

10.1 Governing Law. This Master Conveyance shall be construed and enforced in
accordance with and governed by the laws of the State of Louisiana and the laws
of the United States of America, except that, to the extent that the law under
the Outer Continental Shelf Lands

 

27



--------------------------------------------------------------------------------

Act requires that the law of a state adjacent to which the Subject Interests are
located (or which is otherwise applicable to a portion of the Subject Interests)
necessarily governs with respect to procedural and substantive matters relating
to the Overriding Royalty Interest, the law of such state shall apply as to that
portion of the Subject Interests located adjacent to or in (or otherwise subject
to the laws of) such state.

10.2 No Personal Liability by Grantee. The parties acknowledge that the
Overriding Royalty Interest is a non-operating interest and that Grantee owns
such interest, free from the payment by Grantee of the costs, risk and expense
of production (provided the Royalty shall be subject to Specified
Post-Production Costs and Specified Taxes as provided in Section 2.1(e)).
Notwithstanding anything to the contrary contained in this Master Conveyance,
Grantee shall never personally be responsible for paying any part of the costs,
expenses or liabilities incurred in connection with the operating, owning and/or
maintaining of the Subject Interests, including any Specified Taxes or Specified
Post-Production Costs (which shall be deducted from Gross Proceeds and paid by
Grantor as provided in Section 2.1(e)).

10.3 Nature of Overriding Royalty Interest; Intentions of the Parties. Each
Overriding Royalty Interest shall constitute, and each Recordable Conveyance
shall be an absolute conveyance of, a real (immovable) property interests and
right. Nothing herein contained shall be construed to constitute either party
hereto (under state law, for tax purposes or otherwise) the agent of, or in
partnership with, the other party. If, however, the parties hereto are deemed to
have entered into a relationship that constitutes a partnership for federal
income tax purposes, the parties hereby elect to be excluded from the
application of Subchapter K, Chapter 1, Subtitle A of the Internal Revenue Code
of 1986, as amended (the “Code”), and agree not to take any position
inconsistent with such election. IN ADDITION, THE PARTIES HERETO INTEND THAT THE
OVERRIDING ROYALTY INTEREST SHALL AT ALL TIMES BE TREATED (a) FOR FEDERAL INCOME
TAX PURPOSES AS AN OVERRIDING ROYALTY INTEREST OR, IF REQUIRED BY APPLICABLE
LAW, AS A “PRODUCTION PAYMENT” UNDER SECTION 636(a) OF THE CODE AND (b) AS AN
INTEREST IN REAL OR IMMOVABLE PROPERTY AND REAL RIGHT, AND, IN ACCORDANCE
THEREWITH AND THE TERMS OF THIS MASTER CONVEYANCE, GRANTEE SHALL LOOK
EXCLUSIVELY TO THE HYDROCARBONS PRODUCED FROM THE SUBJECT INTERESTS FOR THE
SATISFACTION AND REALIZATION OF THE OVERRIDING ROYALTY INTEREST. THE PARTIES
HERETO AGREE TO FILE ALL APPLICABLE TAX RETURNS IN ACCORDANCE WITH THE INTENDED
TAX TREATMENT STATED ABOVE. ALL PROVISIONS OF THIS MASTER CONVEYANCE AND THE
RECORDABLE CONVEYANCE SHALL BE CONSTRUED AND TREATED ACCORDINGLY.

10.4 Notices. All notices, consents and other communications under this Master
Conveyance shall be in writing and shall be deemed to have been duly given
(a) when delivered by hand, (b) when sent by telecopier (with receipt
confirmed), (c) when received by the addressee, if sent by a nationally
recognized express delivery service or (d) upon receipt after being mailed by
certified or registered mail; in each case to the appropriate addresses and
telefax numbers set forth below (or to such other addresses and telefax numbers
as a party may designate as to itself by notice to other party):

if to Grantor:

McMoRan Oil & Gas LLC

1615 Poydras Street

New Orleans, LA 70112

Attention: General Counsel

Facsimile: (504) 582-4155

 

28



--------------------------------------------------------------------------------

with a copy to:

Jones Walker LLP

201 St. Charles Avenue

New Orleans, LA 70170

Attention: David M. Hunter

Facsimile: (504) 582-8583

if to Grantee:

Gulf Coast Ultra Deep Royalty Trust

c/o The Bank of New York Mellon Trust Company, N.A.

Institutional Trust Services

919 Congress Avenue, Suite 500

Austin, Texas 78701

Attention: Mike J. Ulrich

Facsimile: (512) 479-2253

with a copy to:

Bracewell & Giuliani

111 Congress Avenue, Suite 2300

Austin, Texas 78701

Attention: Thomas W. Adkins

Facsimile: (512) 479-3940

A copy of this Master Conveyance has been retained by Grantor and Grantee, and
upon the receipt of a request from any party for a copy of this Master
Conveyance, Grantor and Grantee are each hereby authorized to deliver a copy of
this Master Conveyance directly to such requesting party; provided, however,
that Grantee shall provide a copy of any such request, together with a copy of
the letter transmitting this Master Conveyance to any such requesting party, to
Grantor within five (5) business days after sending such copy to the requesting
party and Grantor agrees to provide a copy of such request, together with a copy
of the letter transmitting this Master Conveyance to any such requesting party,
to Grantee within five (5) business days after sending such copy to the
requesting party.

10.5 Amendments. Except as expressly set forth in this Master Conveyance, this
Master Conveyance and the Recordable Conveyance may be amended, modified or
waived only by the written agreement executed by each of Grantor and Grantee. No
waiver of any of the provisions of this Master Conveyance shall be deemed or
shall constitute a waiver of any other provision hereof (regardless of whether
similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.

 

29



--------------------------------------------------------------------------------

10.6 Counterparts. This Master Conveyance may be executed by Grantor and Grantee
in any number of counterparts, each of which shall be deemed to be an original
instrument, but all of which together shall constitute one and the same
instrument.

10.7 Binding Effect. All the covenants and agreements of Grantor herein
contained shall be deemed to be covenants running with Grantor’s interest in the
Subject Interests and the lands affected thereby. All of the provisions hereof
shall inure to the benefit of Grantee and its successors and assigns and shall
be binding upon Grantor and its successors and assigns.

10.8 Partition. Grantor and Grantee acknowledge that Grantee has no right or
interest that would permit it to partition any portion of the Subject Interests,
and Grantee waives any such right.

10.9 Partial Invalidity. In the event any provision contained in this Master
Conveyance shall for any reason be held to be invalid, illegal or unenforceable
by a Governmental Authority, then (to the extent permitted under applicable law)
such invalidity, illegality or unenforceability shall not affect any of the
remaining provisions of this Master Conveyance which shall remain in full force
and effect.

10.10 Effective Date. This Master Conveyance is effective for all purposes (the
“Effective Date”) as of June 3, 2013.

10.11 Recording.

(a) It is not the intent of Grantor and Grantee to file this Master Conveyance
in the records of the BOEM or in the parishes adjacent to or where the Subject
Interests are located but to record the Recordable Conveyances for filing in
such records. In addition to such Recordable Conveyances (without creating any
additional covenants, warranties or representations of or by Grantor), Grantor
covenants and agrees to execute and deliver to Grantee all such other and
additional assignments, instruments and other documents and to do all such other
acts and things as may be necessary more fully to vest in Grantee record title
to the Overriding Royalty Interest. Such separate or additional assignments and
the Recordable Conveyances: (a) shall evidence the assignment of the Overriding
Royalty Interest herein made or intended to be made; (b) shall not modify any of
the terms and covenants herein set forth and shall not create any additional
representations or covenants of or by Grantor to Grantee; (c) shall be deemed to
contain all of the terms and provisions hereof, as fully and to all intents and
purposes as though the same were set forth at length in the separate
assignments; and (d) to the extent required by Law, shall be on forms
prescribed, or may otherwise be on forms suggested, by the appropriate
Governmental Authorities. In the event any term or provision of any separate or
additional assignment or the Recordable Conveyances should be inconsistent with
or conflict with the terms or provisions of this Master Conveyance, the terms
and provisions of this Master Conveyance shall control and shall govern the
rights, obligations and interests of the parties hereto, their successors and
assigns.

 

30



--------------------------------------------------------------------------------

(b) Upon execution of this Master Conveyance, Grantor and Grantee shall execute
a memorandum in the form of Exhibit D attached hereto (the “Memorandum”) and
file such memorandum in the real property records of the parishes adjacent to or
where the Existing Subject Interests are located, and upon the acquisition of
any Add-On Lease after the Effective Date Grantor shall provide written notice
to Grantee of such acquisition and the parish adjacent to or where the Add-On
Lease is located and Grantor and Grantee shall cause a Memorandum to be filed in
the real property records of such parish if the Memorandum is not then filed in
such real property records of such parish or an amendment to the Memorandum to
be filed in the real property records of such parish if the Memorandum has
previously been filed in such real property records of such parish.

10.12 No Third Party Beneficiaries. Nothing in this Master Conveyance shall
entitle any Person other than Grantor, Grantee and, solely with respect to
Section 9.2, any Royalty Company Indemnitee to any claims, cause of action,
remedy or right of any kind. Any action that Grantee is authorized to undertake
pursuant to this Master Conveyance or any Recordable Conveyance may be
undertaken by the Trustee on Grantee’s behalf or by any other agent or
representative of Grantee or Trustee.

10.13 Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (a) this Agreement is executed and delivered by the Trustee
on behalf of Grantee and not individually or personally, but solely as Trustee
of the Trust and (b) under no circumstances shall the Trustee be liable for the
breach or failure of any obligations, representation, warranty or covenant made
or undertaken by Grantee under this Agreement.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor and Grantee have executed this Master Conveyance on
this 3rd day of June, 2013.

 

GRANTOR: MCMORAN OIL & GAS LLC By:  

/s/ Nancy D. Parmelee

  Name:   Nancy D. Parmelee   Office:   Chief Financial Officer & Secretary
GRANTEE: GULF COAST ULTRA DEEP ROYALTY TRUST By:     The Bank of New York Mellon
Trust Company, N.A., as Trustee By:  

/s/ R. Tarnas

  Name:   R. Tarnas   Title:   Vice President

SIGNATURE PAGE TO

MASTER CONVEYANCE OF OVERRIDING ROYALTY INTEREST



--------------------------------------------------------------------------------

EXHIBIT A

Prospect Areas/Scheduled Working Interest

 

Prospect Area

   Scheduled Working Interest  

Offshore:

  

Davy Jones

     63.4 % 

Blackbeard East

     72.0 % 

Lafitte

     72.0 % 

Blackbeard West

     69.4 % 

England

     36.0 % 

Barbosa

     72.0 % 

Morgan

     72.0 % 

Barataria

     72.0 % 

Blackbeard West #3

     69.4 % 

Drake

     72.0 % 

Davy Jones West

     36.0 % 

Hurricane

     72.0 % 

Hook

     72.0 % 

Captain Blood

     72.0 % 

Bonnet

     72.0 % 

Queen Anne’s Revenge

     72.0 % 

Calico Jack

     36.0 % 

Onshore:

  

Highlander

     72.0 % 

Lineham Creek

     36.0 % 

Tortuga

     72.0 % 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

First RC Leases

 

Area/Block/Lease    Original Lessee    Date of Lease EI 0222 OCS-G 22672    EEX
CORPORATION    05/01/2001 EI 0223 OCS-G 21640    EEX CORPORATION    05/01/2000
EI 0244 OCS-G 33630    MCMORAN OIL & GAS LLC    06/01/2010 EI 0268, OCS-G 34306
   MCMORAN OIL & GAS LLC    10/01/2012 EI 0288, OCS-G 34307    MCMORAN OIL & GAS
LLC    10/01/2012 EI 0289 OCS-G 33634    MCMORAN OIL & GAS LLC    06/01/2010 SM
0025 OCS-G 33611    MCMORAN OIL & GAS LLC    07/01/2010 SM 0026 OCS-G 33612   
MCMORAN OIL & GAS LLC    07/01/2010 SM 0030 OCS-G 33613    MCMORAN OIL & GAS LLC
   07/01/2010 SM 0080, OCS-G 34267    MCMORAN OIL & GAS LLC    10/01/2012 SM
0081 OCS-G 33614    MCMORAN OIL & GAS LLC    07/01/2010 SM 0082 OCS-G 33615   
MCMORAN OIL & GAS LLC    07/01/2010 SM 0091, OCS-G 34268    MCMORAN OIL & GAS
LLC    10/01/2012 SM 0092, OCS-G 34269    MCMORAN OIL & GAS LLC    10/01/2012 SM
0112, OCS-G 34271    MCMORAN OIL & GAS LLC    10/01/2012 SM 0125 OCS-G 32161   
MCMORAN OIL & GAS LLC    07/01/2008 SM 0212, 0217, ETC. OCS 0310    THE TEXAS
COMPANY, ET AL    02/07/1936 SM 0230 OCS-G 26013    STONE ENERGY CORPORATION   
07/01/2004 SM 0231 OCS-G 26014    STONE ENERGY CORPORATION    07/01/2004 SM 0233
OCS-G 34280    CHEVRON U.S.A. INC.    11/01/2012 SM 0234 OCS-G 27896   
EXXONMOBIL CORPORATION    06/01/2006 SM 0234/0235 OCS-G 02300    SONAT
EXPLORATION CO.    02/01/1973 SM 0235 OCS-G 27897    EXXONMOBIL CORPORATION   
06/01/2006 SS 0136 OCS-G 33642    MCMORAN OIL & GAS LLC    06/01/2010 SS 0137
OCS-G 33643    MCMORAN OIL & GAS LLC    06/01/2010 SS 0184 OCS-G 32195   
MCMORAN OIL & GAS LLC    07/01/2008 SS 0185 OCS-G 33096    MCMORAN OIL & GAS LLC
   07/01/2009 SS 0186 OCS-G 32197    NEWFIELD EXPLORATION COMPANY    08/01/2008
SS 0188 OCS-G 22712    AVIARA ENERGY CORPORATION    05/01/2001 SS 0192 OCS-G
32198    MCMORAN OIL & GAS LLC    07/01/2008 SS 0212 OCS-G 32200    MCMORAN OIL
& GAS LLC    06/01/2008 ST 0078 OCS-G 33653    MCMORAN OIL & GAS LLC   
06/01/2010 ST 0079 OCS-G 33654    MCMORAN OIL & GAS LLC    06/01/2010 ST 0141
OCS-G 21665    EEX CORPORATION    05/01/2000 ST 0142 OCS-G 21666    EEX
CORPORATION    05/01/2000

 

B-1



--------------------------------------------------------------------------------

ST 0144 OCS-G 21667    EEX CORPORATION    07/01/2000 ST 0145 OCS-G 26098   
STONE ENERGY CORPORATION    07/01/2004 ST 0164 OCS-G 01250    STONE ENERGY
OFFSHORE, L.L.C.    06/01/1962 ST 0165 OCS-G 01251    STONE ENERGY OFFSHORE,
L.L.C.    06/01/1962 ST 0167 OCS-G 21668    EEX CORPORATION    05/01/2000 ST
0168 OCS-G 21669    EEX CORPORATION    05/01/2000 ST 0173 OCS-G 4001    EXXON
MOBIL CORPORATION    03/01/1979 ST 0178 OCS-G 34336    CHEVRON U.S.A. INC.   
10/01/2012 ST 0188 OCS-G 33662    MCMORAN OIL & GAS LLC    07/01/2010 VR 0021
OCS-G 34244    CHEVRON U.S.A. INC.    11/01/2012 VR 0023 OCS-G 34245    VR 0023
OCS-G 34245    11/01/2012 VR 0025 OCS-G 34246    CHEVRON U.S.A. INC.   
11/01/2012 VR 0037 OCS-G 33586    MCMORAN OIL & GAS LLC    05/01/2010 VR 0040
OCS-G 34247    CHEVRON U.S.A. INC.    11/01/2012 VR 0052 OCS-G 34248    CHEVRON
U.S.A. INC.    12/01/2012 VR 0070 OCS-G 34250    CHEVRON U.S.A. INC.   
12/01/2012

 

2



--------------------------------------------------------------------------------

EXHIBIT C

Form of Recordable Conveyance

 

C-1



--------------------------------------------------------------------------------

CONVEYANCE OF OVERRIDING ROYALTY INTEREST

From

McMoRan OIL & GAS LLC

“Grantor”

To

GULF COAST ULTRA DEEP ROYALTY TRUST

“Grantee”

Dated

            , 20    



--------------------------------------------------------------------------------

CONVEYANCE OF

OVERRIDING ROYALTY INTEREST

THIS CONVEYANCE OF OVERRIDING ROYALTY INTEREST (this “Conveyance”), made
effective as of the Effective Time, is from McMoRan OIL & GAS LLC, a Delaware
limited liability company, whose mailing address is 1615 Poydras Street, New
Orleans, Louisiana 70112, and whose last four digits of its Federal Tax I.D.
Number are 2657 (“Grantor”), to GULF COAST ULTRA DEEP ROYALTY TRUST, a statutory
trust created under the laws of the State of Delaware, whose mailing address is
c/o The Bank of New York Mellon Trust Company, N.A., as Trustee, 919 Congress
Avenue, Austin, Texas 78701 and whose last four digits of its Federa1 Tax I.D.
Number are 8579 (“Grantee”).

WHEREAS, capitalized terms as used herein shall have the meanings given to them
in Article V hereof unless otherwise defined herein.

WHEREAS, Grantor is the present holder, of record, of a working interest under
each of the Leases listed on Exhibit A; and

WHEREAS, in accordance with the Master Conveyance, Grantor desires to convey to
Grantee an overriding royalty interest in production of Hydrocarbons from the
Leases as set forth herein; and

NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS:

ARTICLE I

CONVEYANCE

Section 1.01. Conveyance. For and in consideration of Ten Dollars ($10.00) and
other good and valuable consideration to Grantor cash in hand paid by Grantee,
the receipt and sufficiency of which is hereby acknowledged, Grantor hereby
GRANTS, BARGAINS, SELLS, CONVEYS, ASSIGNS, SETS OVER, AND DELIVERS unto Grantee,
its successors and assigns, effective as of the Effective Time, a term
overriding royalty interest equal to the Overriding Royalty Percentage of all
Hydrocarbons produced or that may be produced and saved from each of the Leases,
insofar, and only insofar, as such Hydrocarbons are produced from the Subject
Formations, which overriding royalty interest shall burden the Subject Interests
and be satisfied out of Production and the proceeds thereof until such
overriding royalty interest terminates at the Termination Time, together with
all and singular the rights and appurtenances thereto in anywise belonging (the
“Overriding Royalty Interest”).

TO HAVE AND TO HOLD the Overriding Royalty Interest unto Grantee, its successors
and assigns forever, subject to the following terms, provisions and conditions.
This Conveyance is an absolute conveyance of an immovable property interest and
a real right.

Section 1.02. Non-Operating, Non-Expense-Bearing Interest. In no event will
Grantee ever be personally liable or obligated to pay, either directly or
indirectly, any obligations arising from or related to the development of any of
the Subject Interests, including (a) Lease Burdens, (b) taxes, (c) costs,
expenses or liabilities for building, constructing, acquiring,



--------------------------------------------------------------------------------

exploring, drilling, completing, perforating, equipping, developing, producing,
operating, maintaining, reworking, redrilling, recompleting, plugging,
abandoning, gathering, transporting, compressing, treating, handling,
separating, dehydrating or processing, or any other expenses related or
pertaining to operations with respect to the Subject Interests or the handling
of Production or (d) any costs or expenses of acquiring or disposing of any
Subject Interests, provided that nothing herein shall limit Grantor’s ability to
deduct Specified Post-Production Costs and Specified Taxes in calculating Gross
Proceeds.

Section 1.03. Royalty. Subject to Grantee’s right to take its share of
Production in-kind pursuant to Section 2.02 of this Conveyance, the Overriding
Royalty Interest shall entitle Grantee to an amount equal to the applicable
Overriding Royalty Payment Percentage (as set forth in Exhibit A for each Lease)
of the Gross Proceeds attributable to each Lease for periods from and after the
Effective Time and through and including the Termination Time (the “Royalty”).
Grantor shall be responsible for remitting to the appropriate Person all
Specified Post-Production Costs and Specified Taxes attributable to Production
(excluding Specified Post-Production Costs and Specified Taxes attributable to
Production Grantee elects to take in-kind pursuant to Section 2.02 of this
Conveyance).

Section 1.04. Marketing of Overriding Royalty Hydrocarbons. Except to the extent
Grantee has elected to take Overriding Royalty Hydrocarbons in kind, Grantor
shall market or cause to be marketed the Overriding Royalty Hydrocarbons on the
same basis as Grantor’s share of Production.

Section 1.05. Termination; Abandonment.

(a) The Overriding Royalty Interest shall terminate at the Termination Time,
without the requirement of payment by Grantor or any other Person. The
termination of the Overriding Royalty Interest shall not release Grantor of any
obligation under this Conveyance or the Master Conveyance with respect to any
actions or obligations hereunder or thereunder related to any period prior to
the Termination Time.

(b) Upon termination of the Overriding Royalty Interest as provided in this
Section 1.05, upon the request of Grantor, Grantee shall execute and promptly
deliver to Grantor an instrument, which shall be prepared and provided to
Grantee by Grantor, in form and substance reasonably acceptable to Grantor and
Grantee and in recordable form in all applicable jurisdiction in which this
Conveyance has been filed of record evidencing the termination of such
Overriding Royalty Interest.

(c) If any individual Lease (or portion thereof, as applicable) should expire
before the date of any other Lease, the Overriding Royalty Interest shall remain
in full force and effect and undiminished as to all remaining Leases (and the
remainder portion of such Lease, as applicable) and, in regards to any partial
expiration, all Subject Interests with respect to which such Lease has not
expired.

Section 1.06. Pooling or Unitization by Grantor. Without joinder or consent of
Grantee or notice thereto, Grantor shall have the right and power to unitize or
pool all or any portion of the Subject Interest with other areas and to amend or
terminate any unitization and/or

 

2



--------------------------------------------------------------------------------

pooling agreements. If and whenever, through the exercise of this power or
pursuant to any law or regulation, or any order of any Governmental Authority,
any portion of the Subject Interests is unitized or pooled, the Overriding
Royalty Interest, insofar as it relates to such unitized or pooled area, shall
be calculated with respect to the Hydrocarbons in the proportion to which the
affected Subject Interests share in the Hydrocarbons produced from such unitized
or pooled area.

Section 1.07. Operations. It is the express intent of Grantor and Grantee that
the Overriding Royalty Interest shall constitute (and this Conveyance shall
conclusively be construed for all purposes as creating) a single, separate
non-operating right with respect to the Subject Interests for all purposes.

ARTICLE II

PAYMENT

Section 2.01. Payment.

(a) The Royalty shall be payable on the last day of each month in respect of the
proceeds of Production received by or on behalf of Grantor or its Affiliates in
the immediately preceding month. Each Royalty payment to Grantee shall be
accompanied by a certification setting forth the quantity and kind of Production
for such previous month (including Production attributable to the Overriding
Royalty Interest and any Lease Burdens), the gross sale price thereof, the
calculation of the Gross Proceeds received therefrom identifying all Specified
Taxes deducted or withheld and all Specified Post-Production Costs debited from
the gross sale proceeds, together with a calculation of the Royalty for such
previous month. All payments of the Royalty shall be made to Grantee by
electronic transfer to Grantee’s account, details of which account shall be
notified to Grantor by Grantee in writing from time to time. Grantor’s
obligations under this Section 2.01(a) shall not apply with respect to
Non-Consent Hydrocarbons as provided in Section 2.01(d).

(b) If at any time Grantor pays Grantee more than the amount then due with
respect to the Royalty, Grantee will not be obligated to return any such
overpayment, but the amount or amounts otherwise payable for any subsequent
period or periods will be reduced by the amount of such overpayment.

(c) Any amount owed with respect to the Royalty hereunder and not paid within
ten (10) days of its due date shall bear interest at a rate per annum equal to
the lesser of (i) the highest, non-usurious rate of interest permitted to be
charged under applicable law, and (ii) two percent (2%) per annum plus the
Agreed Rate at the time payment was due, and such interest shall accrue on such
unpaid amount commencing on the date that on which such unpaid amount was due
until such unpaid amount has been paid in full. Grantor agrees to pay Grantee
such interest, if applicable, pursuant to this Section 2.01(c).

(d) Nothing contained in this Conveyance shall be deemed to prevent or restrict
Grantor or its Affiliates from electing not to participate in any operations
that are to be conducted under the terms of any operating agreement, unit
operating agreement, contract for development, or similar instrument affecting
or pertaining to the Subject Interests (or any portions thereof) and

 

3



--------------------------------------------------------------------------------

permitting consenting parties to conduct non-consent operations; and the
Overriding Royalty Interest shall not apply to any Non-Consent Hydrocarbons, and
Grantor shall not have any obligations under Section 2.01(a) with respect to any
such Non-Consent Hydrocarbons.

Section 2.02. Delivery to Grantee. Grantee shall have the right at any time by
notice to Grantor to elect to take the Overriding Royalty Hydrocarbons in kind.
Upon election by Grantee to receive the Overriding Royalty Hydrocarbons in kind,
effective as of 7:00 a.m., Central Time, on the first day of the second calendar
month following the date of such election, the Overriding Royalty Hydrocarbons
shall be delivered to Grantee, or to the credit of Grantee, into the facilities
of the First Transporter or first purchaser at the delivery points. As between
Grantor and Grantee, Grantor shall be in exclusive control and possession of the
Overriding Royalty Hydrocarbons delivered hereunder, provided Grantee shall bear
the risk of loss of any such Hydrocarbons prior to delivery to Grantee as
provided in the preceding sentence and Grantor shall not have any liability to
Grantee for any such loss, and after delivery of such Hydrocarbons to Grantee at
the delivery points Grantee shall be deemed to be in exclusive control and
possession thereof and responsible for any loss, injury, or damage caused
thereby. To the extent it has the right to do so, Grantor hereby grants to
Grantee easements and rights-of-way over and across the Leases and lands pooled,
communitized and/or unitized therewith, together with rights of ingress and
egress, for the purposes of receiving, accepting, and taking Overriding Royalty
Hydrocarbons at the delivery points; provided Grantee shall be responsible for
and shall hold Grantor harmless from any loss resulting from any use.
Notwithstanding any provisions of this Conveyance, the Master Conveyance or the
Trust Agreement to the contrary, Grantee shall not be permitted to elect to take
Production in kind pursuant to this Section 2.02 unless it has previously agreed
to bear, and does in fact bear, its share of Specified Post-Production Costs and
Specified Taxes, and all other costs and expenses which may otherwise be borne
by Grantor which are in excess of the costs and expenses Grantor would otherwise
bear if Grantee had not exercised such right to take in kind.

ARTICLE III

DISCLAIMER OF WARRANTIES AND SUBROGATION

Section 3.01. Disclaimer. GRANTOR MAKES NO, AND EXPRESSLY DISCLAIMS AND NEGATES
ANY, REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO TITLE TO ANY OF THE
SUBJECT INTERESTS. To the extent of the Overriding Royalty Interest Percentage,
however, this Conveyance is made with full substitution and subrogation of
Grantee in and to all covenants, representations and warranties given or made by
Grantor’s predecessors in title and Grantee is specifically subrogated to all
rights which Grantor may have against its predecessors in title, to the extent
that Grantor may legally transfer such rights and grant such subrogation.
Nothing in this Section 3.01, however, shall be deemed to qualify, increase,
limit or release any rights, indemnities or remedies provided under the Master
Conveyance, including Section 9.2 thereof. The Overriding Royalty Interest
granted herein is based on Grantor’s Working Interest, without regard to
Grantor’s net revenue interest. All burdens on and reductions in Grantor’s net
revenue interest are for Grantor’s sole account, and the Overriding Royalty
Interest will not be reduced based on the amount of or any burden on Grantor’s
net revenue interest.

 

4



--------------------------------------------------------------------------------

Section 3.02. Covenant to Remove Non-Permitted Liens. Grantor represents to
Grantee that, to the knowledge of Grantor, the Overriding Royalty Interest is
free and clear of any burden or Lien other than Permitted Liens. If at any time
the Overriding Royalty Interest is ever subject to any Lien other than an
Excepted Permitted Lien, then Grantor will promptly cause such Lien to be
removed or released at no cost to Grantee.

ARTICLE IV

TRANSFER

Section 4.01. Transfer by Grantor. Except as expressly permitted by
Section 2.1(h) of the Master Conveyance, (i) each transfer by Grantor of any
interest in any Subject Interest shall be accompanied by an assignment of its
obligations under the Master Conveyance and this Conveyance applicable to such
Subject Interests and (ii) any assignment or transfer by Grantor of its interest
in any Subject Interest or any rights or obligations under this Conveyance shall
not be effective unless and until the assignee of such interest and obligations
has executed and delivered to Grantor and Grantee an assignment or novation
agreement, pursuant to which such assignee assumes all (or an undivided
percentage interest commensurate with that portion of Grantor’s interest in the
Subject Interest being acquired) of the obligations of the Grantor pursuant to
this Conveyance and the Master Conveyance, insofar as same relate to the
interest so conveyed, including, without limitation of the foregoing, this
restriction upon assignment. No transfer or assignment of its rights under this
Conveyance will release or relieve Grantor from its obligations hereunder or
under the Master Conveyance. Notwithstanding the foregoing, Grantor shall be
permitted to grant additional Lease Burdens with respect to the Subject
Interests after the date this Conveyance is filed with the BOEM and each
applicable parish in accordance with Section 2.1 of the Master Conveyance so
long as any such Lease Burdens are subordinate to, and do not otherwise
diminish, the rights of Grantee with respect to the Overriding Royalty Interest.

Section 4.02. Transfer by Grantee.

(a) Except as provided in Section 5.4 of the Master Conveyance, prior to the
fifth anniversary of the Effective Date, Grantee shall not assign any Overriding
Royalty Interests. From and after the fifth anniversary of the Effective Date,
subject to Section 5.5 of the Master Conveyance, without the prior written
consent of Grantor, Grantee may assign or transfer all, but not less than all,
of the Overriding Royalty Interests and may assign or transfer its rights and
interest in and under this Conveyance with respect to any Overriding Royalty
Interest to any assignee of such Overriding Royalty Interest; provided that
Grantee shall only be entitled to assign the Overriding Royalty Interests and
the rights under this Conveyance to one assignee of Grantee who acquires all of
Grantee’s interest in the Overriding Royalty Interests granted hereby (and, as
provided in Section 5.1(a) of the Master Conveyance, all of Grantee’s interests
in all other Overriding Royalty Interests, as defined in and granted pursuant to
the Master Conveyance).

(b) No change of ownership or right to receive the Overriding Royalty Interest,
or of any part thereof, however accomplished, shall be binding upon Grantor
until notice thereof shall have been furnished by the Person claiming the
benefit thereof, and then only with respect to payments thereafter made. Notice
of sale or assignment of the Overriding Royalty Interest shall

 

5



--------------------------------------------------------------------------------

consist of a copy of the recorded instrument accomplishing the same; notice of
change of ownership or right to receive payment accomplished in any other manner
(for example by reason of incapacity, death or dissolution) shall consist of
copies of recorded documents and complete proceedings legally binding and
conclusive of the rights of all parties. Until such notice shall have been
furnished to Grantor as provided above, the payment or tender of all sums
payable on the Overriding Royalty Interest may be made in the manner provided in
this Conveyance as if no such change in interest or ownership or right to
receive payment had occurred.

Section 4.03. Covenant Running with the Land. The Master Conveyance, this
Conveyance and the obligations of Grantor under the Master Conveyance and this
Conveyance shall be covenants running with the Leases and the lands covered
thereby or subject thereto, and in the event of any transfer of any of Grantor’s
interests derived from any Lease (including any judicial or non-judicial
foreclosure sale by a receiver or trustee in bankruptcy and the granting of any
lien by any court), such transfer will be subject to all obligations of Grantor
with respect to the Master Conveyance and this Conveyance burdening such
Grantor’s interests.

Section 4.04. Preferential Right to Purchase in Favor of Grantor. Should Grantee
receive a bona fide written offer for the acquisition of all of the Overriding
Royalty Interests (and all of Grantee’s other interests in all other Overriding
Royalty Interests, as defined in and granted pursuant to the Master Conveyance)
from a third-party not affiliated with Grantor, which Grantee desires to accept,
Grantor shall have a preferential right to purchase the Overriding Royalty
Interests as set forth in Section 5.5 of the Master Conveyance.

Section 4.05. ORRI Purchase Right. If the Overriding Royalty Interest is
transferred by Grantee pursuant to an ORRI Transfer, then Grantor thereafter
shall have all of the rights and options of Grantor set forth in Section 5.5(g)
of the Master Conveyance (which rights include the right and option to purchase
all, but not less than all, of the Overriding Royalty Interests as set forth in
such Section 5.5(g)).

ARTICLE V

DEFINITIONS

As used herein and in the exhibits hereto, the following terms shall have the
respective meanings ascribed to them below:

“Affiliate” means, with respect to any Person, (a) any other Person directly or
indirectly owning, controlling or holding with power to vote more than 50% of
the outstanding voting securities of such Person, (b) any other Person more than
50% of whose outstanding voting securities are directly or indirectly owned,
controlled or held with power to vote by such Person, and (c) any other Person
directly or indirectly controlling, controlled by or under common control with
such Person; provided that in no case shall any Unitholder (as defined in that
certain Amended and Restated Trust Agreement of Grantee dated as of
            , 2013, by and among Freeport-McMoRan Copper & Gold Inc., as
depositor, Grantor, as grantor, The Bank of New York Mellon Trust Company, N.A.,
as trustee, and BNY Mellon Trust of Delaware, as Delaware trustee), as it may be
amended from time to time) be deemed an Affiliate of the Trust for purposes of
this Conveyance.

 

6



--------------------------------------------------------------------------------

“Agreed Rate” means for and during each calendar month, the prime rate published
under “Money Rates” in the Wall Street Journal on the first day of such calendar
month for which such a prime rate is so published, or if the Wall Street Journal
shall cease publication or cease publishing the “prime rate” on a regular basis,
such other regularly published average prime rate applicable to commercial banks
as is acceptable to the Grantee in its reasonable discretion.

“Central Time” means Central Standard Time or Central Daylight Savings Time in
effect on the date in question.

“Code” shall have the meaning given such term in Section 6.07.

“Conveyance” means this Conveyance of Overriding Royalty Interest from Grantor
to Grantee.

“Effective Time” means 7:00a.m., Central Time, on                     .1

“Effective Date” means June 3, 2013.

“End Date” shall mean June 3, 2033.

“Excepted Permitted Lien” shall mean (i) any Permitted Lien created or caused by
Grantee or (ii) other than any Permitted Lien created by, through or under
Grantor or its Affiliates, any Permitted Lien which creates a defect in the
title of Grantor or any of its Affiliates in, to or under any Subject Interest
that reduces the Working Interests of Grantor or its Affiliates with respect to
any Subject Interests, other than any such defect or reduction in Working
Interest occurring after the Effective Date arising as a result of any
non-payment by Grantor or its Affiliates of any financial obligation which
Grantor or its Affiliates has assumed or otherwise is obligated to pay (whether
under an operating agreement existing at the time Grantor or its Affiliate
acquired an interest in the Subject Interest, by contract or otherwise).

“First Transporter” means the first interstate or intrastate pipeline downstream
of the delivery point.

“Gas” means natural gas, coalbed methane and other gaseous hydrocarbons.

“Governmental Authority” means the country, the state, county or parish, city
and political subdivisions in which any Person or such Person’s property is
located or which exercises valid jurisdiction over any such Person or such
Person’s property, and any court, agency, department, commission, board, bureau
or instrumentality of any of them which exercises valid jurisdiction over any
such Person or such Person’s property.

“Grantor” means Grantor and each subsequent owner or owners of the Working
Interest in and to the Leases burdened by the Overriding Royalty Interest.

 

1  Instructions to complete this form: Insert the applicable Effective Time as
requested under Section 2.1(f) of the Master Conveyance.

 

7



--------------------------------------------------------------------------------

“Gross Proceeds” means an amount equal to the Market Value of all sales of
Production plus proceeds received on account of any Production lost, (a) after
deduction or withholding of Specified Taxes allocable to such Production or such
sale thereof, and (b) minus any Specified Post-Production Costs allocable to
such Production.

“Hydrocarbons” means Oil and Gas.

“Lease” means (a) each Oil, Gas and/or other mineral lease described, referred
to, or identified on Exhibit A, together with any renewal or extension of each
such lease (as to all or any part or portion thereof), (b) any replacement lease
taken upon or in anticipation of expiration or termination of such Lease (if
executed and delivered during the term of or within one year after expiration of
the predecessor Lease), insofar only as any such replacement lease covers the
Subject Formations under the same lands described in the original Lease, and
(c) all rights in, to or under all other Oil, Gas and/or mineral leases to the
extent covering any area with which areas covered by such leases listed on
Exhibit A are aggregated by unitization, pooling or similar aggregation
principles and all rights derived from any unitization, pooling or similar
aggregation arrangement, operating, communitization or similar agreement, or any
declaration or order of any Governmental Authority; and “Leases” means all such
leases, insofar only as such leases cover such lands and depths or subsurface
intervals, and all such renewals and extensions and replacement leases.

“Lease Burdens” means royalties, overriding royalties (other than the Overriding
Royalty Interests), net profits interests, production payments and other burdens
on production.

“Lien” means, with respect to any property or assets, any right or interest
therein of a party to secure liabilities owed to it or any other arrangement
with such party that provides for the payment of such liabilities out of such
property or assets or that allows such party to have such liabilities satisfied
out of such property or assets prior to the general creditors of any owner
thereof, including any lien, mortgage, security interest, pledge, deposit,
rights of a vendor under any title retention or conditional sale agreement or
lease substantially equivalent thereto, tax lien, mechanic’s or materialman’s
lien, or any other charge or encumbrance for security purposes, whether arising
by Law or agreement or otherwise. “Lien” also means (a) any production payment
or other similar burden on the Hydrocarbons attributable to the Subject
Interests, and (b) any filed financing statement or other filing, notice,
arrangement or action that would serve to perfect a Lien described in the
preceding sentence, regardless of whether such financing statement or other
filing is filed, such notice is given, or such arrangement or action is
undertaken before or after such Lien exists

“Master Conveyance” means that certain Master Conveyance of Overriding Royalty
Interest by and between Grantor and Grantee, dated as of June 3, 2013.

“Market Value” means, with respect to any Production and without duplication,
the sum of (a) the proceeds received by Grantor (or any Affiliate or agent of
Grantor that markets the Production on behalf of Grantor or its Affiliates,
Grantee or any owner of any Lease Burden) from the first sale of such Production
to a Non-Affiliate, regardless of the location of such sale (whether on the
applicable land subject to the Leases or at any point downstream) and (b) all
proceeds from the sale of Hydrocarbons attributable to Lease Burdens (to the
extent a Lease

 

8



--------------------------------------------------------------------------------

Burden burdens the Subject Interests), if not marketed by Grantor or any
Affiliate or agent of Grantor and whether received by Grantor, its Affiliates,
or not, based on pricing received by Grantor.

“Non-Affiliate” shall mean with respect to Grantor, any Person who is not an
Affiliate of Grantor.

“Non-Consent Hydrocarbons” means those Hydrocarbons produced from a Subject
Interest during the applicable period of recoupment or reimbursement pursuant to
a Non-Consent Provision covering that Subject Interest, which Hydrocarbons have
been relinquished to the consenting party or participating party, other than
Grantor or its Affiliates, under the terms of such Non-Consent Provision as the
result of an election by Grantor or its Affiliates not to participate in a
particular operation, and at such time as Grantor’s or its Affiliates’ back-in
interest is applicable (such that Grantor’s or its Affiliates’ interest is
entitled to a share of such Hydrocarbons) such Hydrocarbons no longer shall
constitute Non-Consent Hydrocarbons.

“Non-Consent Provision” means a contractual provision contained in an applicable
operating agreement, unit operating agreement, contract for development, or
other similar instrument that is a Permitted Lien under clause (e) of the
definition of Permitted Lien, which provision covers non-consent operations and
provides for relinquishment of Hydrocarbon production by non-consenting or
non-participating parties during a period of recoupment or reimbursement of
costs and expenses of the consenting or participating parties.

“Oil” means crude oil, condensate and other liquid or liquefiable hydrocarbons.

“ORRI Purchase Option Closing” shall have the meaning given such term in the
Master Conveyance.

“ORRI Transfer” shall have the meaning given such term in the Master Conveyance.

“Overriding Royalty Hydrocarbons” means the Hydrocarbons conveyed to Grantee
pursuant to Section 1.01 hereof, which shall be a volume of Hydrocarbons equal
to the Overriding Royalty Percentage of all Hydrocarbons produced and saved from
the Leases from the Subject Formations.

“Overriding Royalty Interest” shall have the meaning given such term in
Section 1.01 hereof.

“Overriding Royalty Payment Percentage” means the Overriding Royalty Payment
Percentage as calculated pursuant to the terms and provisions of the Master
Conveyance and for each Lease set forth on Exhibit A is the percentage
designated as the Overriding Royalty Payment Percentage for each such Lease on
Exhibit A.2

 

2  Instructions to complete this form: Insert on Exhibit A applicable Overriding
Royalty Payment Percentage on Exhibit A as required under the Master Conveyance,
including Section 2.1(h) and Section 2.2 thereof.

 

9



--------------------------------------------------------------------------------

“Overriding Royalty Percentage” means the Overriding Royalty Percentage as
calculated pursuant to the terms and provisions of the Master Conveyance and for
each Lease set forth on Exhibit A is the percentage designated as the Overriding
Royalty Percentage for each such Lease on Exhibit A.3

“Permitted Liens” means, with respect to the Overriding Royalty Interest and the
grant of the Overriding Royalty Interest hereunder (in the case of (a), (d),
(e)(1), (f), (g), (h), (i), (j), (k) and (l)) and, with respect to the real
property interest on which the Overriding Royalty Interest is granted only and
not with respect to the Overriding Royalty Interest (in the case of (b), (c) and
(e)(2)):

(a) statutory Liens for taxes, assessments or other governmental charges or
levies that are not yet delinquent or that are being contested in good faith by
appropriate action;

(b) statutory Liens for operators’, carriers’, warehousemen’s, repairmen’s,
mechanics’, materialmen’s, or other like Liens, in each case only to the extent
arising by operation of law in the ordinary course of business, that do not
secure obligations that are delinquent and that do not in any case secure
indebtedness for borrowed money or similar obligations;

(c) Liens and other encumbrances existing on the later of (i) the Effective Date
and (ii) the date Grantor acquires its interest in the applicable Subject
Interest so long as such Liens and other encumbrances neither (x) secure
indebtedness for borrowed money or similar obligations or any obligations of any
kind, in each case, of Grantor or its Affiliates that are delinquent, nor
(y) prevent Grantee from receiving the Overriding Royalty Interests in
accordance with this Conveyance, or the proceeds thereof;

(d) royalties, overriding royalties and other similar burdens or encumbrances to
the extent they exist as to any Subject Interest as of the date of this
Conveyance to the extent such do not prevent Grantee from receiving the
Overriding Royalty Interest in accordance with this Conveyance, or the proceeds
thereof;

(e) Liens under operating agreements, unit agreements, unitization and pooling
designations and declarations, farmout and farmin agreements, exploration
agreements, area of mutual interest agreements, gathering and transportation
agreements, processing agreements, and Hydrocarbon purchase contracts, and other
contracts (excluding contracts for borrowed money, hedging contracts and other
contracts with financial institutions) that (1) have been entered into in the
ordinary course of the oil and gas business prior to the time this Conveyance is
first filed of record in the appropriate records of the BOEM or the applicable
parish, provided that (i) any such Liens in favor of Grantor or any Affiliate of
Grantor are Permitted Liens only to the extent that the Overriding Royalty
Interest is expressly excluded therefrom and not subject thereto and (ii) any
such Liens that secure obligations that are delinquent as of the date of this
Conveyance conveying the Overriding Royalty Interest are not Permitted Liens or
(2) are entered into in the ordinary course of the oil and gas business after
the time of this Conveyance is first filed of

 

3 

Instructions to complete this form: Insert on Exhibit A applicable Overriding
Royalty Percentage on Exhibit A as required under the Master Conveyance,
including Section 2.1(h) and Section 2.2 thereof.

 

10



--------------------------------------------------------------------------------

record in the appropriate records of the BOEM or the applicable parish, provided
that (i) any such Liens are Permitted Liens only to the extent that the
Overriding Royalty Interest is excluded therefrom and not subject thereto and
(ii) any such Liens that secure obligations that are delinquent at the time of
the grant of the Overriding Royalty Interest are not Permitted Liens;

(f) easements, surface leases and surface rights, plat restrictions, zoning
Laws, restrictive covenants and conditions, and building and other land use Laws
and similar encumbrances, none of which materially interferes with the
development and operation of the property subject thereto for the production of
Hydrocarbons or for the use for which the same are held;

(g) rights vested in or reserved to any Governmental Authority to regulate the
Subject Interests, to terminate any right, power, franchise, license or permit
afforded by such Governmental Authority, or to purchase, condemn, expropriate or
designate a buyer of any of the Subject Interests;

(h) all rights to consent by, required notices to, filings with or other actions
by Governmental Authorities in connection with the sale, disposition, transfer
or conveyance of federal, state, or other governmental oil and gas leases or
interests therein or related thereto, which cannot be unreasonably withheld or
where the same are customarily obtained subsequent to the assignment,
disposition or transfer of such oil and gas leases or interests therein, or such
operations;

(i) required non-governmental third party consents to assignments which have
been obtained or waived by the appropriate parties or which need not be obtained
prior to an assignment or with respect to which consent cannot be unreasonably
withheld and preferential rights to purchase which have been waived by the
appropriate parties or for which the time period for asserting such rights has
expired without the exercise of such rights;

(j) the Master Conveyance;

(k) this Conveyance or any similar Recordable Conveyance executed in accordance
with the Master Conveyance; and

(l) Liens created or caused by Grantee.

The references in this definition to Liens and other encumbrances apply only to
the extent the same are valid and subsisting, and affect the Subject Interests,
and shall not be deemed to recognize or create any rights in third parties.

“Person” means an individual, partnership (whether general or limited),
corporation (including a business trust), limited liability company, joint stock
company, trust, unincorporated association, bank, joint venture, firm or other
entity.

“Production” shall mean all Hydrocarbons produced (or allocated or attributed
to), saved and sold from the Subject Interests (on a take basis) (for the
avoidance of doubt, including, without duplication, Hydrocarbons attributed to
the Overriding Royalty Interest or any Lease Burden (to the extent a Lease
Burden burdens the Subject Interests)) from and after the Effective

 

11



--------------------------------------------------------------------------------

Time, but excluding any (i) Hydrocarbons lost, flared or used for operating,
development or production purposes in the ordinary course of business within the
area covered by such Subject Interests or (ii) Non-Consent Hydrocarbons.

“Specified Post-Production Costs” means any costs incurred for activities
downstream of the wellhead for gathering, transporting, compressing, treating,
handling, separating, dehydrating or processing the Production prior to sale,
provided that (a) such costs are allocated on the same basis as and
proportionately with Grantor’s and Grantee’s interests in the Production and the
proceeds thereof, and (b) either (i) such costs are charged to Grantor by
Non-Affiliates of Grantor or (ii) such costs are charged by Grantor or its
Affiliates at current market rates substantially similar to those terms
available from Non-Affiliates in the same area as the Subject Interests that are
engaged in the business of rendering comparable services or furnishing
comparable equipment and supplies, taking into consideration all such terms,
including the price, point of sale or service, condition of supplies or
equipment, and availability of supplies and equipment and such term as Grantor
determines in good faith would be utilized by a reasonably prudent operator in
obtaining such equipment or services from a Non-Affiliate.

“Specified Taxes” means (a) production, severance, sales, excise and other
similar taxes assessed upon, otherwise owing with respect to or measured by the
amount or value of Hydrocarbons produced or the proceeds from the sale thereof
excluding income taxes, and (b) property or ad valorem taxes to the extent
assessed on the interests subject to the Overriding Royalty Interest (whether
assessed separately or as part of the value of such interests).

“Subject Formation” means the geologic formation (or formations) covered by or
subject to any Lease the base of which is below 18,000 feet true vertical depth
subsea (measured from sea level, whether onshore or offshore), but shall not
include (i) perforated intervals shallower than 18,000 feet true vertical depth
subsea (measured from sea level, whether onshore or offshore), as applicable, or
(ii) as respects OCS 0310, depths shallower than the salt or salt weld as seen
in the South Marsh Island Block 217 No. 234 Well (which are deeper than 18,000
feet true vertical depth subsea measured from sea level).

“Subject Interests” means all right, title and interest of Grantor in, to and
under all the Leases insofar, and only insofar, as such right, title and
interest of Grantor in, to and under the Leases cover Hydrocarbons produced or
that may be produced from the Subject Formation(s) from and after the Effective
Time and prior to the Termination Date.

“Termination Date” means the earlier of (i) the End Date or (ii) such earlier
date on which the Trust is dissolved pursuant to the terms of the Trust
Agreement, provided the Termination Date for any Overriding Royalty Interest
transferred by Grantee pursuant to Section 5.1 of the Master Conveyance shall be
the earlier of (A) the End Date and (B) the ORRI Purchase Option Closing; and
provided further that the Termination Date for any Overriding Royalty Interest
transferred pursuant to Section 5.4 of the Master Conveyance shall be the End
Date.

“Termination Time” means 7:00 a.m. Central Time on the Termination Date.

 

12



--------------------------------------------------------------------------------

“Working Interest” means the interest owned in Oil wells, Gas wells, leaseholds
or mineral rights (mineral estates) that determines the percentage share of
costs borne by the owner of such interest, including working interests,
operating rights interests or other cost-bearing interests, and mineral fee or
ownership interests.

ARTICLE VI

MISCELLANEOUS

Section 6.01. Governing Law. THIS CONVEYANCE SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF LOUISIANA, EXCLUDING ANY CONFLICTS
OF LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE
LAWS OF ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THE LAWS OF ANY OTHER
JURISDICTION ARE MANDATORILY APPLICABLE.

Section 6.02. Successors and Assigns. The provisions and conditions contained in
this Conveyance shall run with the land (as provided in Section 4.03) and the
respective interests of Grantor and Grantee and (subject to Article IV) shall be
binding upon and inure to the benefit of Grantor and Grantee and their
respective successors and assigns. All references herein to either Grantor or
Grantee shall include their respective successors and assigns.

Section 6.03. Multiple Originals. This Conveyance may be executed in multiple
originals all of which shall constitute one and the same Conveyance.

Section 6.04. Partial Invalidity. In the event any provision contained in this
Conveyance shall for any reason be held invalid, illegal or unenforceable by a
Governmental Authority, then (to the extent permitted under applicable law) ,
such invalidity, illegality or unenforceability shall not affect any of the
remaining provisions of this Conveyance which shall remain in full force and
effect.

Section 6.05. Notices. Notices required or otherwise given pursuant to or in
connection with this Conveyance shall be in writing and addressed to the parties
at the addresses set forth herein.

Section 6.06. Master Conveyance. This Conveyance is made and entered into
pursuant to the Master Conveyance and is subject to the terms thereof. A copy of
the Master Conveyance may be obtained from Grantor or Grantee. In the event of a
conflict or inconsistency between the terms and provisions of this Conveyance
and those of the Master Conveyance, the terms and provisions of the Master
Conveyance shall control.

Section 6.07. Nature of Overriding Royalty Interest; Intentions of the Parties.
Each Overriding Royalty Interest shall constitute, and this Conveyance shall be
an absolute conveyance of, a real property interests and right. Nothing herein
contained shall be construed to constitute either party hereto (under state law,
for tax purposes or otherwise) the agent of, or in partnership with, the other
party. If, however, the parties hereto are deemed to have entered into a
relationship that constitutes a partnership for federal income tax purposes, the
parties hereby elect to be excluded from the application of Subchapter K,
Chapter 1, Subtitle A of the Internal

 

13



--------------------------------------------------------------------------------

Revenue Code of 1986, as amended (the “Code”), and agree not to take any
position inconsistent with such election. IN ADDITION, THE PARTIES HERETO INTEND
THAT THE OVERRIDING ROYALTY INTEREST SHALL AT ALL TIMES BE TREATED (a) FOR
FEDERAL INCOME TAX PURPOSES AS AN OVERRIDING ROYALTY INTEREST OR, IF REQUIRED BY
APPLICABLE LAW, AS A “PRODUCTION PAYMENT” UNDER SECTION 636(a) OF THE CODE AND
(b) AS AN INTEREST IN REAL PROPERTY AND REAL RIGHT, AND, IN ACCORDANCE THEREWITH
AND THE TERMS OF THIS CONVEYANCE, GRANTEE SHALL LOOK EXCLUSIVELY TO THE
HYDROCARBONS PRODUCED FROM THE SUBJECT INTERESTS FOR THE SATISFACTION AND
REALIZATION OF THE OVERRIDING ROYALTY INTEREST. THE PARTIES HERETO AGREE TO FILE
ALL APPLICABLE TAX RETURNS IN ACCORDANCE WITH THE INTENDED TAX TREATMENT STATED
ABOVE. ALL PROVISIONS OF THIS CONVEYANCE SHALL BE CONSTRUED AND TREATED
ACCORDINGLY.

[signature page follows]

 

14



--------------------------------------------------------------------------------

EXECUTED by each party in the presence of the undersigned competent witnesses on
the date indicated below but effective as of the Effective Time.

 

WITNESSES:     GRANTOR:     MCMORAN OIL & GAS LLC         Print Name:        
By:         Name:         Title:   Print Name:         Date:  

 

 

THE STATE OF______________________§

     

§

     

PARISH OF ________________________ §

     

        On this          day of                         , 20     , before me
appeared                         , to me personally known, who being by me duly
affirmed, did say that he is the                          of McMoRan Oil & Gas
LLC, a Delaware limited liability company, and that the instrument was signed on
behalf of the company by authority of its                          and that he
acknowledged that the instrument to be the free act and deed of the limited
liability company.

 

  

Notary Public

My Commission Expires: ______________________

(SEAL)

Signature Page to the Conveyance of Overriding Royalty Interest

 

15



--------------------------------------------------------------------------------

WITNESSES:     GRANTEE:       GULF COAST ULTRA DEEP ROYALTY TRUST       By:  
The Bank of New York Mellon Trust Company, N.A., as Print Name:          
Trustee           Print Name:           Name:           Title:           Date:  

 

THE STATE OF                                              §    §
COUNTY OF                                                   §

On this      day of             , 20    , before me appeared
                                        , to me personally known, who being by
me duly affirmed, did say that he is the
                                         of The Bank of New York Mellon Trust
Company, N.A., the trustee of Gulf Coast Ultra Deep Royalty Trust, a statutory
trust created under the laws of the State of Delaware, and that the instrument
was signed on behalf of the trust, and that the instrument was on behalf of the
trust by authority of its Amended and Restated Royalty Trust Agreement and that
he acknowledged the instrument to be the free act and deed of the trust.

 

 

Notary Public My Commission Expires:  

 

(SEAL)

Signature Page to the Conveyance of Overriding Royalty Interest

 

16



--------------------------------------------------------------------------------

Exhibit A

to the

Conveyance of Overriding Royalty Interest



--------------------------------------------------------------------------------

EXHIBIT D

Recordable Memorandum

 

D-1



--------------------------------------------------------------------------------

MEMORANDUM OF CONVEYANCE

This Memorandum of Conveyance (the “Memorandum”), is executed to be effective
concurrently with that Master Conveyance of Overriding Royalty Interest, dated
as of June 3, 2013 (the “Master Conveyance”), by and between McMoRan Oil & Gas
LLC, as grantor (“Grantor”), and Gulf Coast Ultra Deep Royalty Trust, as grantee
(“Grantee”), covering among other things the conveyance of an overriding royalty
interest in certain oil, gas and/or mineral properties in the areas described in
Exhibit “A” (such areas, the “Prospect Areas”).

The purpose of this Memorandum is to place third parties on notice of the Master
Conveyance. This Memorandum incorporates by reference all of the terms and
conditions of the Master Conveyance, and all capitalized terms used but not
defined herein shall have the meaning ascribed to them in the Master Conveyance.

The Master Conveyance provides, among other things, that:

 

  1. The interests of Grantor and its Affiliates under (i) Leases acquired on or
prior to December 5, 2017, and (ii) Add-On Leases related to the Prospect Areas
are subject to and burdened with the terms and provisions of the Master
Conveyance to the extent such interests cover hydrocarbons produced from the
Subject Formations (the “Subject Interests”).

 

  2. Grantee is entitled to an Overriding Royalty Interest with respect to each
Subject Interest of 5%, proportionately reduced to the extent the Subject
Interest is less than 100% of the Working Interest applicable to the Subject
Formations under a Lease to which such Subject Interest relates.

 

  3. The Subject Interests which are subject hereto may not be assigned or
transferred by Grantor or its Affiliates except in accordance with those terms,
provisions and restrictions in the Master Conveyance regulating such transfers.

 

  4. Each Overriding Royalty Interest will be carved out of the Working Interest
of Grantor and its Affiliates represented by the Subject Interests at the time
the Overriding Royalty Interest is granted. The Effective Time of each
Overriding Royalty Interest assigned will be the date of the Recordable
Conveyance assigning such Overriding Royalty Interest to Grantee, provided if
Production with respect to such Subject Interests shall have first occurred
prior to the date of such Recordable Conveyance the Effective Time shall be the
first day on which Production was first obtained from any Subject Interest to
which such Recordable Conveyance relates.

 

  5.

Notwithstanding the foregoing and Section 5.2 of the Master Conveyance, from
time to time Grantor and its Affiliates may assign a portion of their Working
Interest in a Lease (or any Well attributable thereto) to third parties free and
clear of the Overriding Royalty Interest to the extent necessary to satisfy the
obligations of Grantor and its Affiliates existing as of June 3, 2013 or which
may arise after June 3, 2013, in connection with the good faith efforts of
Grantor and its Affiliates to acquire Leases and/or enter into development and
participation

 

2



--------------------------------------------------------------------------------

  agreements with respect to the development of the Subject Formations; provided
that no such assignment shall be permitted, and shall be void ab initio, unless
certain conditions specified in Section 2.1(h) of the Master Conveyance are
satisfied.

 

  6. If Grantor or any of its Affiliates is ever liable for any indebtedness or
hedging obligation, Grantor will ensure that (i) with respect to any Lease that
is burdened by any Lien or security interest securing such indebtedness or
hedging obligation, at least five percent (5%) of Grantor’s rights and interests
in such Lease attributable to the Subject Interests is excluded from such lien
and security interest and (ii) the terms and conditions of such indebtedness or
hedging obligation will not prevent or otherwise restrict Grantor from
satisfying its obligations under the Master Conveyance or any Recordable
Conveyance and will require any party secured under such arrangement to agree to
release its lien or security interest, if any, to the extent required to permit
the grant of Overriding Royalty Interest in accordance with the terms hereof.

 

  7. If the closing of an ORRI Transfer occurs, then (i) upon the closing of the
ORRI Transfer this Memorandum shall be amended to identify the ORRI Purchase
Price as determined in accordance with the Master Conveyance and (ii) at any
time after the closing of an ORRI Transfer until June 3, 2033, Grantor shall
have the right and option (the “ORRI Purchase Option”) to purchase all, but not
less than all, of such Overriding Royalty Interests at a price equal to the ORRI
Purchase Price. Grantor may exercise the ORRI Purchase Option by providing
written notice (the “ORRI Purchase Notice”) to Grantee and tendering to Grantee
the full ORRI Purchase Price (the time of such tender, the “ORRI Purchase Option
Closing”) by wire transfer of immediately available funds to the account
designated in writing by such Person after receipt of the ORRI Purchase Notice.

The following terms shall have the definitions given to them below:

“Leases” shall mean any Oil, Gas and/or other mineral lease covering or
otherwise related to all or any portion of (a) a Prospect Area, (b) any area
with which all or any portion of a Prospect Area is aggregated by unitization,
pooling or similar aggregation principles, (c) all other rights in, to or under
any other instrument or fee tract related to, and all other rights to drill for,
develop and produce Hydrocarbons from, a Prospect Area and any area with which
all or any portion of a Prospect Area is aggregated by unitization, pooling or
similar aggregation principles, and (d) following December 5, 2017, any
replacement lease taken upon or in anticipation of expiration or termination of
any such Lease (if executed and delivered during the term of or within one year
after expiration of the predecessor Lease), insofar only as any such replacement
lease covers the Subject Formations under the same lands described in the
original Lease.

“Subject Formations” shall mean the geologic formation (or formations) covered
by or subject to any Lease the base of which is below 18,000 feet true vertical
depth subsea (measured from sea level, whether onshore or offshore), but shall

 

3



--------------------------------------------------------------------------------

not include (i) perforated intervals shallower than 18,000 feet true vertical
depth subsea (measured from sea level, whether onshore or offshore), or (ii) as
respects OCS 0310, depths shallower than the salt or salt weld as seen in the
South Marsh Island Block 217 No. 234 Well (which are deeper than 18,000 feet
true vertical depth subsea measured from sea level).

The Master Conveyance includes other provisions which do not conflict with but
supplement the above described provisions. Should any person or firm desire
additional information regarding the Master Conveyance or wish to inspect a copy
of the Master Conveyance, said person or firm should contact the Grantor.

This Memorandum is intended to be a description of certain terms of the Master
Conveyance for the purpose of placing notice of such provisions of public
record, and is not intended to modify or alter the terms of the Master
Conveyance. To the extent any provision of this Memorandum conflicts with any
provision of the Master Conveyance, the terms of the Master Conveyance shall
control.

This Memorandum may be executed by Grantor and Grantee in any number of
counterparts, each of which shall be deemed to be an original instrument, but
all of which together shall constitute one and the same instrument. For purposes
of recording, only one copy of this Memorandum with individual signature pages
attached to it needs to be filed of record.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor and Grantee have executed this Memorandum on this
3rd day of June, 2013.

 

GRANTOR: MCMORAN OIL & GAS LLC By:  

 

GRANTEE: GULF COAST ULTRA DEEP ROYALTY TRUST By:  

 

 

5